Title: Notes of a Tour into the Southern Parts of France, &c., 3 March–10 June 1787
From: Jefferson, Thomas
To: 


Memorandums taken on a journey from Paris into the Southern parts of France and Northern of Italy, in the year 1787.
Champagne. March 3. Sens to Vermanton. The face of the country is in large hills, not too steep for the plough, somewhat resembling the Elk hill and Beverdam hills of Virginia. The soil is generally a rich mulatto loam, with a mixture of coarse sand and some loose stone. The plains of Yonne are of the same colour. The plains are in corn, the hills in vineyard, but the wine not good. There are a few apple trees but none of any other kind, and no inclosures. No cattle, sheep, or swine. Fine mules.
Few chateaux. No farm houses, all the people being gathered in villages. Are they thus collected by that dogma of their religion which makes them believe that, to keep the Creator in good humor with his own works, they must mumble a mass every day? Certain it is that they are less happy and less virtuous in villages than they would be insulated with their families on the grounds they cultivate. The people are illy clothed. Perhaps they have put on their worst clothes at this moment as it is raining. But I observe women and children carrying heavy burthens, and labouring with the hough. This is an unequivocal indication of extreme poverty. Men, in a civilised country, never expose their wives and children to labour above their force or sex, as long as their own labour can protect them from it. I see few beggars. Probably this is the effect of a police.
Burgundy. Mar. 4. Lucy le bois. Cussy les forges. Rouvray. Maison-neuve. Vitteaux. La Chaleure. Pont de Panis. Dijon. The hills are higher and more abrupt. The soil a good red loam and sand, mixed with more or less grit, small stone, and sometimes rock. All in corn. Some forest wood here and there, broom, whins and holly, and a few inclosures of quick hedge. Now and then a flock of sheep.
The people are well clothed, but it is Sunday. They have the appearance of being well fed. The Chateau de Sevigny, near Cussy les forges is in a charming situation. Between Maison neuve and Vitteaux the road leads through an avenue of trees 8. American miles long in a right line. It is impossible to paint the ennui of  this avenue. On the summits of the hills which border the valley in which Vitteaux is, there is a parapet of rock, 20. 30. or 40. feet perpendicular, which crowns the hills. The tops are nearly level and appear to be covered with earth. Very singular. Great masses of rock in the hills between la Chaleure and Pont de Panis, and a conical hill in the approach to the last place.
Dijon. The tavern price of a bottle of the best wine (e.g. of Vaune) is 4.₶ The best round potatoes here I ever saw. They have begun a canal 30. feet wide, which is to lead into the Saone at It is fed by springs. They are not allowed to take any water out of the riviere d’Ouche, which runs through this place on account of the mills on that river. They talk of making a canal to the Seine, the nearest navigable part of which at present is 15. leagues from hence. They have very light waggons here for the transportation of their wine. They are long and narrow, the fore wheels as high as the hind. Two peices of wine are drawn by one horse in one of these waggons. The road, in this part of the country, is divided into portions of 40. or 50. feet by stones, numbered, which mark the task of the labourers.
March 7. 8. From La Baraque to Chagny. On the left are plains which extend to the Saone, on the right the ridge of mountains called the Cote. The plains are of a reddish-brown, rich loam, mixed with much small stone. The Cote has for it’s basis a solid rock on which is about a foot of soil, and small stone in equal quantities, the soil red and of midling quality. The plains are in corn, the Cote in vines. The former has no inclosures, the latter is in small ones of dry stone wall. There is a good deal of forest. Some small herds of small cattle and sheep. Fine mules which come from Provence and cost 20. Louis. They break them at 2. years old, and they last to 30.
The corn lands here rent for about 15₶ the arpent. They are now planting, pruning, and sticking their vines. When a new vineyard is made they plant the vines in gutters about 4. feet apart. As the vines advance they lay them down. They put out new shoots, and fill all the intermediate space till all trace of order is lost. They have ultimately about 1. foot square to each vine. They begin to yeild good profit at 5. or 6. years old and last 100. or 150. years. A vigneron at Voulenay carried me into his vineyard, which was of about 10. arpents. He told me that some years it produced him 60. peices of wine, and some not more than 3. peices. The latter is the most advantageous produce, because the wine is better in  quality and higher in price in proportion as less is made: and the expences at the same time diminish in the same proportion. Whereas when much is made, the expences are increased, while the quality and price become less. In very plentiful years they often give one half the wine for casks to contain the other half. The cask for 250. bottles costs 6₶ in scarce years and 10₶ in plentiful. The Feuillette. is of 125. bottles, the piece of 250., and the queue, or botte of 500. An arpent rents for from 20.₶ to 60.₶ A farmer of 10. arpents has about three labourers engaged by the year. He pais 4. Louis to a man, and half as much to a woman, and feeds them. He kills one hog, and salts it, which is all the meat used in the family during the year. Their ordinary food is bread and vegetables. At Pommard and Voulenay I observed them eating good wheat bread; at Meursault, rye. I asked the reason of the difference. They told me that the white wines fail in quality much oftener than the red, and remain on hand. The farmer therefore cannot afford to feed his labourers so well. At Meursault, only white wines are made, because there is too much stone for the red. On such slight circumstances depends the condition of man!—The wines which have given such celebrity to Burgundy grow only on the Cote, an extent of about 5 leagues long, and half a league wide. They begin at Chambertin, and go on through Vougeau, Romanie, Veaune, Nuys, Beaune, Pommard, Voulenay, Meursault, and end at Monrachet. The two last are white; the others red. Chambertin, Voujeau, and Veaune are strongest, and will bear transportation and keeping. They sell therefore on the spot for 1200.₶ the Queue, which is 48. sous the bottle. Voulenaye is the best of the other reds, equal in flavor to Chambertin &c. but being lighter, will not keep, and therefore sells for not more than 300₶ the Queue, which is 12. sous the bottle. It ripens sooner than they do and consequently is better for those who wish to broach at a year old. In like manner of the White wines, and for the same reason, Monrachet sells at 1200₶ the Queue (48s. the bottle) and Meursault of the best quality, viz. the Goutte d’or, at only 150₶ (6s. the bottle). It is remarkeable that the best of each kind, that is, of the Red and White, is made at the extremities of the line, to wit, at Chambertin and Monrachet. It is pretended that the adjoining vineyards produce the same qualities, but that, belonging to obscure individuals, they have not obtained a name, and therefore sell as other wines. The aspect of the Cote is a little South of the East. The Western side is also covered with vines, is  apparently of the same soil; yet the wines are only of the coarsest kinds. Such too are those which are produced in the Plains: but there the soil is richer and less stony. Vougeau is the property of the monks of Citeaux, and produces about 200 pieces. Monrachet contains about 50 arpents, and produces one year with another about 120 peices. It belongs to two proprietors only, Monsr. de Clermont, who leases to some wine merchants, and the Marquis de Sarsnet of Dijon, whose part is farmed to a Monsr. de la Tour whose family, for many generations, have had the farm. The best wines are carried to Paris by land. The transportation costs 36₶ the peice. The more indifferent go by water. Bottles cost 4½ sous each.
March 9. Chalons. sennecy. tournus. st. albin. macon. On the left are the fine plains of the Saone; on the right, high lands, rather waving than hilly, sometimes sloping gently to the plains, sometimes dropping down in precipices, and occasionally broken into beautiful vallies by the streams which run into the Saone. The Plains are a dark rich loam, in pasture and corn; the heights more or less red or reddish, always gritty, of midling quality only; their sides in vines, and their summits in corn. The vineyards are inclosed with dry stone walls, and there are some quickhedges in the corn grounds. The cattle are few and indifferent. There are some good oxen however. They draw by the head. Few sheep, and small. A good deal of wood lands.
I passed three times the canal called le Charollois, which they are opening from Chalons on the Saone to Digoïn on the Loire. It passes near Chagny, and will be 23. leagues long. They have worked on it 3. years, and will finish it in 4. more. It will reanimate the languishing commerce of Champagne and Burgundy, by furnishing a water transportation for their wines to Nantes, which also will receive new consequence by becoming the emporium of that commerce. At some distance on the right are high mountains, which probably form the separation between the waters of the Saone and Loire.—Met a malefactor in the hands of one of the Marechaussée; perhaps a dove in the talons of the hawk. The people begin now to be in separate establishments, and not in villages. Houses are mostly covered with tile.
Beaujolois. Maison blanche. St. George. Chateau de Laye Epinaye. The face of the country is like that from Chalons to Macon. The Plains are a dark rich loam, the hills a red loam, of midling quality, mixed generally with more or less coarse sand  and grit, and a great deal of small stone. Very little forest. The vineyards are mostly inclosed with dry stone wall. A few small cattle and sheep. Here, as in Burgundy, the cattle are all white.
This is the richest country I ever beheld. It is about 10. or 12. leagues in length, and 3. 4. or 5. in breadth; at least that part of it which is under the eye of the traveller. It extends from the top of a ridge of mountains running parallel with the Saone, and sloping down to the plains of that river scarcely any where too steep for the plough. The whole is thick sown with farm houses, chateaux, and the Bastides of the inhabitants of Lyons. The people live separately, and not in villages. The hillsides are in wine and corn: the plains in corn and pasture. The lands are farmed either for money, or on half-stocks. The rents of the corn lands farmed for money are about 10. or 12.₶ the arpent. A farmer takes perhaps about 150. arpents for 3. 6. or 9. years. The 1st. year they are in corn, the 2d. in other small grain, with which he sows red clover; the 3d. is for the clover. The spontaneous pasturage is of greenswerd, which they call fromenteau. When lands are rented on half stocks, the cattle, sheep &c. are furnished by the landlord. They are valued and must be left of equal value. The increase of these, as well as the produce of the farm, are divided equally. These leases are only from year to year. They have a method of mixing beautifully the culture of vines, trees and corn. Rows of fruit trees are planted about 20. feet apart. Between the trees, in the row, they plant vines 4. feet apart and espalier them. The intervals are sowed alternately in corn, so as to be one year in corn the next in pasture, the 3d. in corn, the 4th in pasture &c.100. toises of vines in length yeild generally about 4. peices of wine. In Dauphiné, I am told, they plant vines only at the roots of the trees and let them cover the whole trees. But this spoils both the wine and the fruit. Their wine, when distilled, yeilds but one third it’s quantity in brandy. The wages of a labouring man here are 5. Louis, of a woman one half. The women do not work with the hough: they only weed the vines, the corn, &c. and spin. They speak a Patois very difficult to understand. I passed some time at the chateau de Laye epinaye. Monsieur de Laye has a seignory of about 15,000 arpens, in pasture, corn, vines, and wood. He has over this, as is usual, a certain jurisdiction both criminal and civil. But this extends only to the first crude examination, which is before his judges. The subject is referred for final examination and decision to the regular judicatures of the country. The Seigneur is keeper of the peace on his domains. He is therefore subject to the expences of  maintaining it. A criminal prosecuted to sentence and execution, costs M. de Laye about 5000.₶ This is so burthensome to the Seigneurs, that they are slack in criminal prosecutions. A good effect from a bad cause. Thro’ all Champagne, Burgundy and the Beaujolois, the husbandry seems good, except that they manure too little. This proceeds from the shortness of their leases. The people of Burgundy and Beaujolois are well clothed, and have the appearance of being well fed. But they experience all the oppressions which result from the nature of the general government, and from that of their particular tenures, and of the Seignorial government to which they are subject. What a cruel reflection that a rich country cannot long be a free one.—M. de Laye has a Diana and Endymion, a very superior morsel of sculpture by Michael Angelo Slodtz, done in 1740. The wild gooseberry is in leaf, the wild pear and sweet briar in bud.
Lyons. There are some feeble remains here of an amphitheatre of 200. feet diameter and of an aqueduct in brick. The Pont d’Ainay has 9. arches of 40. feet from center to center. The piers are of 6. feet.—The Almond is in bloom.
Dauphine. From St. Fond to Mornas. March 15. 16. 17. 18. The Rhone makes extensive plains, which lie chiefly on the Eastern side, and are often in two stages. Those of Montelimart are 3. or 4. miles wide, and rather good. Sometimes, as in the neighborhood of Vienne, the hills come in precipices to the river, resembling then very much our Susquehanna and it’s hills, except that the Susquehanna is ten times as wide as the Rhone. The high lands are often very level.—The soil, both of hill and plain, where there is soil, is generally tinged, more or less, with red. The hills are sometimes mere masses of rock, sometimes a mixture of loose stone and earth. The plains are always stony and, as often as otherwise, covered perfectly with a coat of round stones of the size of the fist so as to resemble the remains of inundations from which all the soil has been carried away. Sometimes they are midling good, sometimes barren. In the neighborhood of Lyons there is more corn than wine, towards Tains more wine than corn. From thence the Plains, where best, are in corn, clover, almonds, mulberries, walnuts. Where there is still some earth they are in corn, almonds, and oaks; the hills are in vines.—There is a good deal of forest wood near Lyons, but not much afterwards. Scarcely any inclosures. There are a few small sheep before we reach Tains; there the number increases.

Nature never formed a country of more savage aspect than that on both sides the Rhone. A huge torrent, rushing like an arrow between high precipices often of massive rock, at other times of loose stone with but little earth. Yet has the hand of man subdued this savage scene, by planting corn where there is a little fertility, trees where there is still less, and vines where there is none. On the whole, it assumes a romantic, picturesque and pleasing air. The hills on the opposite side of the river, being high, steep, and laid up in terrasses, are of a singular appearance. Where the hills are quite in waste, they are covered with broom, whins, box, and some clusters of small pines. The high mountains of Dauphiné and Languedoc are now covered with snow. The Almond is in general bloom, and the willow putting out it’s leaf. There were formerly Olives at Tains: but a great cold some years ago killed them, and they have not been replanted. I am told at Montelimart that an Almond tree yeilds about 3. livres profit a year. Supposing them 3. toises apart there will be 100 to the Arpent, which give 300.₶ a year, besides the corn growing in the same ground.—A league below Vienne, on the opposite side of the river is cote rotie. It is a string of broken hills, extending a league on the river from the village of Ampuys to the town of Condrieux. The soil is white, tinged a little, sometimes with yellow, sometimes with red, stony, poor and laid up in terrasses. Those parts of the hills only which look to the sun at Mid-day or the earlier hours of the afternoon produce wines of the first quality. 700 vines 3 feet apart, yeild a feuillette, which is about 2½ peices to the arpent. The best red wine is produced at the upper end in the neighborhood of Ampuys; the best white next to Condrieux. They sell of the first quality and last vintage at 150₶ the Piece, equal to 12.s the bottle. Transportation to Paris is 60.₶ and the bottle 4.s so it may be delivered at Paris in bottles at 20s. When old it costs 10. or 11. Louis the Piece. There is a quality which keeps well, bears transportation, and cannot be drunk under 4. years. Another must be drunk at a year old. They are equal in flavor and price. The best vintages of red wine are of Monsieur de la Condamine seigneur d’Ampuys, dans son fief de Monlis, le Marquis de Leusse dans son grand tupin, M. de Montjoli, M. du Vivier, and M. du Prunel. The best of white are at Chateau grillé by Madame la veuve Peyrouse.
The wine called Hermitage is made on the hills impending over the village of Tains; on one of which is the hermitage which gives name to the hills for about two miles, and to the wine made on them. There are but three of those hills which produce wine  of the 1st. quality, and of these the middle regions only. They are about 300 feet perpendicular height, ¾ of a mile in length and have a Southern aspect. The soil is scarcely tinged red, consists of small rotten stone, and, in it’s most precious parts, without any perceptible mixture of earth. It is in sloping terrasses. They use a little dung. An Homme de vignes, which consist of 700 plants 3. feet apart, yeilds generally about ¾ of a peice, which is nearly 4 peices to the arpent. When new the Peice is sold at about 225,₶ old at 300.₶ It cannot be drunk under 4. years, and improves fastest in a hot situation. There is so little White made in proportion to the red, that it is difficult to buy it separate. They make the White sell the Red. If bought separately it is from 15. to 18. Louis the peice, new, and 3.₶ the bottle old. To give quality to the Red, they mix ⅛ of white grapes. Portage to Paris is 72₶ the peice, weighing 600 lb. There are but about 1000. peices of both red and white of the 1st. quality made annually. They are made by M. Meus, seigneur of the place, M. de Loche avocat, M. Berger avocat, M. Chanoine Monron, M. Gaillet, M. de Beausace, M. Deure, M. Chalamelle, M. Monnet and two or three others. Vineyards are never rented here, nor are labourers in the vineyard hired by the year. They leave buds proportioned to the strength of the vine: sometimes as much as 15. inches. The last Hermit died in 1751.
 In the neighborhood of Montelimart and below that they plant vines in rows 6. 8. or 10. feet apart, and 2. feet asunder in the row, filling the intervals with corn. Sometimes the vines are in double rows 2. feet apart. I saw single asses in ploughs proportioned to their strength. The plough formed of three peices, thus  a. is the beam, to which the share is fixed, b. a crooked bough of a tree sometimes single, sometimes forked, c. a crooked bough also to which the swingletree was fastened. Asses or mules, working in pairs, are coupled by square yokes in this form  the side peices only sliding out to disengage the animal.
There are few chateaux in this province. The people too are mostly gathered into villages. There are however some scattering farm houses. These are made either of mud or of round stone and mud. They make inclosures also in both those ways. Day laborers receive 16.s or 18.s the day, and feed themselves. Those by the year receive, men 3. Louis and women half that, and are fed. They rarely eat meat; a single hog salted being the year’s stock for a family. But they have plenty of cheese, eggs, potatoes and other vegetables, and walnut oil with their sallad. It is a trade  here to gather dung along the road for their vines. This proves they have few cattle. I have seen neither hares nor partridges since I left Paris, nor wild fowl on any of the rivers. The roads from Lyons to St. Rambert are neither paved nor gravelled. After that they are coated with broken flint. The ferry boats on the Rhone, and the Isere, are moved by the stream, and very rapidly. On each side of the river is a moveable stage, one end of which is on an axle and two wheels, which, according to the tide, can be advanced or withdrawn so as to apply to the gunwale of the boat. The Pretorian palace at Vienne is 44. feet wide, of the Corinthian order, 4. columns in front, and 4. in flank. It was begun in the year 400. and finished by Charlemagne. The Sepulchral pyramid, a little way out of the town, has an order for it’s basement, the pedestal of which from point to point of it’s cap is 24f. 1.I. At each angle is a column, engaged one fourth in the wall. The circumference of the three fourths disengaged is 4.f. 4.I. Consequently the diameter is 23.I. The base of the column indicates it to be Ionic, but the capitals are not formed. The Cornice too is a bastard Ionic without modillions or dentils. Between the columns on each side is an arch of 8.f. 4.I. opening, with a pilaster on each side of it. On the top of the basement is a zocle, in the plane of the frieze below. On that is the pyramid, it’s base in the plane of the collanno of the pilaster below. The pyramid is a little truncated on it’s top. This monument is inedited.
Mar. 18. Principality of Orange. The plains on the Rhone here are 2. or 3. leagues wide, reddish, good, in corn, clover, almonds, olives. No forest. Here begins the country of olives, there being very few till we enter this principality. They are the only tree which I see planted among vines. Thyme growing wild here on the hills. Asses very small, sell here for 2. or 3. Louis. The high hills in Dauphiné are covered with snow. The remains of the Roman aqueduct are of brick. A fine peice of Mosaic, still on it’s bed, forming the floor of a cellar. 20 feet of it still visible. They are taking down the circular wall of the Amphitheatre to pave a road.
March 19. to 23. Languedoc. Pont St. Esprit. Bagnols. Connault. Valignieres. Remoulins. St. Gervasy. Nismes. Pont d’Arles. To Remoulins there is a mixture of hill and dale. Thence to Nismes, hills on the right, on the left plains extending to the Rhone and the sea. The hills are rocky. Where there is soil it is reddish and poor. The plains generally reddish and good, but stony. When you approach the Rhone, going to Arles, the soil becomes a dark grey loam, with some sand, and very good. The culture is  corn, clover, St. foin, olives, vines, mulberries, willow, and some almonds. There is no forest. The hills are inclosed in dry stone wall. Many sheep.
From the summit of the first hill after leaving Pont St. Esprit, there is a beautiful view of the bridge at about 2. miles distance, and a fine landscape of the country both ways. From thence an excellent road, judiciously conducted, thro very romantic scenes. In one part, descending the face of a hill, it is laid out in Serpentine, and not zig-zag, to ease the descent. In others it passes thro’ a winding meadow, from 50. to 100. yards wide, walled as it were on both sides by hills of rock; and at length issues into plane country. The waste hills are covered with thyme, box, and chenevert. Where the body of the mountains has a surface of soil, the summit has sometimes a crown of rock, as observed in Champagne. At Nismes the earth is full of limestone. They use square yokes as in Dauphiné. The horses are shorn. They are now pruning the olive. A very good tree produces 60. ℔. of olives, which yield 15 ℔. of oil: the best quality selling at 12.s the ℔. retail, and 10.s wholesale. The high hills of Languedoc still covered with snow. The horse chesnut and mulberry are leafing; appletrees and peas blossoming. The first butterfly I have seen. After the vernal equinox they are often 6. or 8. months without any rain. Many separate farmhouses, numbers of people in rags, and abundance of beggars. The Mine of wheat, weighing 30. ℔. costs 4℔ 10.s, wheat bread 3.s the pound. Vin ordinaire, good and of a strong body 2.s or 3.s the bottle. Oranges 1.s apeice. They are nearly finishing at Nismes a grist mill worked by a steam engine, which pumps water from a lower into an upper cistern, from whence two overshot wheels are supplied, each of which turns two pair of stones. The upper cistern being once filled with water, it passes thro the wheels into the lower one from whence it is returned into the upper by the pumps. A stream of water of ¼ or ½ inch diameter supplies the waste of evaporation, absorption, &c. This is furnished from a well by a horse. The arches of the pont St. Esprit are of 88. feet. Wild figs, very flourishing, grow out of the joints of the Pont du Gard. The fountain of Nismes is so deep, that a stone was 13” descending from the surface to the bottom.
March 24. From Nismes to Arles. The plains extending from Nismes to the Rhone in the direction of Arles is broken in one place by a skirt of low hills. They are red and stony at first, but as you approach the Rhone they are of a dark grey mould, with a little sand, and very good. They are in corn and clover, vines, olives,  almonds, mulberries, and willow. There are some sheep, no wood, no inclosures.
The high hills of Languedoc are covered with snow. At an antient church in the suburbs of Arles are perhaps some hundreds of antient stone coffins along the road side. The ground is thence called les champs elysées. In a vault in the church are some preciously wrought, and in a back yard are many antient statues, inscriptions &c. Within the town are a part of two Corinthian columns, and of the pediment with which they were crowned, very rich, having belonged to the antient Capitol of the place. But the principal monument here is an Amphitheatre, the external portico of which is tolerably compleat. How many of these porticoes there were, cannot be seen: but at one of the principal gates there are still 5. measuring from out to in 78f. 10I., the vault diminishing inwards. There are 64. arches, each of which is from center to center 20.f. 6.I. Of course the diameter is of 438. feet, or of 450. feet if we suppose the 4. principal arches a little larger than the rest. The ground floor is supported on innumerable vaults. The first story, externally, has a tall pedestal, like a pilaster, between every two arches: the upper story a column, the base of which would indicate it Corinthian. Every column is truncated as low as the impost of the arch, but the arches are all entire. The whole of the upper entablature is gone, and of the Attic, if there was one. Not a single seat of the internal is visible. The whole of the inside, and nearly the whole of the outside is masked by buildings. It is supposed there are 1000. inhabitants within the Amphitheatre. The walls are more entire and firm than those of the Amphitheatre at Nismes. I suspect it’s plan and distribution to have been very different from that.
Terrasson. The plains of the Rhone from Arles to this place are a league or two wide: the mould is of a dark grey, good, in corn and lucerne. Neither wood, nor inclosures. Many sheep.
St. Remis. From Terrasson to St. Remis is a plain of a league or two wide, bordered by broken hills of massive rock. It is grey and stony, mostly in olives. Some almonds, mulberries, willows, vines, corn and lucerne. Many sheep. No forest, nor inclosures.
A labouring man’s wages here are 150₶, a woman’s the half, and fed. 280. ℔. of wheat sells for 42.₶ They make no butter here. It costs, when brought, 15.s the ℔. Oil is 10.s the ℔. Tolerable good olive trees yeild one with another, about 20. ℔ of oil. An olive tree must be 20 years old before it has paid it’s own expences. It lasts for ever. In 1765. it was so cold that the Rhone  was frozen over at Arles for 2. months. In 1767. there was a cold spell of a week which killed all the olive trees. From being fine weather in one hour there was ice hard enough to bear a horse. It killed people on the road. The old roots of the olive trees put out again. Olive grounds sell at 24₶ a tree, and lease at 24 sous the tree. The trees are 15. pieds apart. But Lucerne is a more profitable culture. An arpent yeilds 100. quintals of hay a year, worth 3₶ a quintal. It is cut 4. or 5. times a year. It is sowed in the broad cast and lasts 5. or 6. years. An arpent of ground for corn rents at 30.₶ to 36.₶ Their leases are for 6. or 9. years. They plant willow for fire wood, and for hoops to their casks. It seldom rains here in summer. There are some chateaux, many separate farm houses, good and ornamented in the small way, so as to shew that the tenant’s whole time is not occupied in procuring physical necessaries.
March 25. Orgon. Pontroyal. St. Cannat. From Orgon to Pontroyal, after quitting the plains of the Rhone, the country seems still to be a plain cut into compartments, by chains of mountains of massive rock running thro it in various directions. From Pontroyal to St. Cannat the land lies rather in basons. The soil is very various. Grey and clay, grey and stony, red and stony; sometimes good, sometimes midling, often barren. We find some golden willows. Towards Pontroyal the hills begin to be in vines, and afterwards is some pasture of green swerd and clover. About Orgon are some inclosures of quickset, others of conical yews planted close. Towards St. Cannat they begin to be of stone.
The high mountains are covered with snow. Some separate farm houses of mud. Near Pontroyal is a canal for watering the country. One branch goes to Terrasson, the other to Arles. At St. Cannat a hill covered with pines. There is no forest; many sheep.
March. 25. 26. 27. 28. Aix. The country is waving, in vines, pasture of green swerd and clover, much inclosed with stone, and abounding with sheep.
On approaching Aix the valley which opens from thence towards the mouth of the Rhone and the sea is rich and beautiful: a perfect grove of olive trees, mixt among which is corn, lucerne and vines. The waste grounds throw out thyme and lavender. Wheat-bread is 3s. the ℔., cow’s milk 16s. the quart, sheep’s milk 6s., butter of sheep’s milk 20s. the ℔., oil of the best quality 12s. the ℔., and 16s. if it be virgin oil. This is what runs from the olive when put into the press, spontaneously: afterwards they are forced by the press and by hot water. Dung costs 10s. the 100 ℔. Their fire wood is chene-vert and willow. The latter is lopped every three  years. An ass sells for from 1. to 3. Louis; the best mules for 30. Louis. The best asses will carry 200. ℔., the best horses 300 ℔., the best mules 600 ℔. The temperature of the mineral waters of Aix is 90.° of Farenheit’s thermometer at the spout. A mule eats half as much as a horse. The allowance to an ass for the day is a handful of bran mixed with straw. The price of mutton and beef about 6½s the ℔. The beef comes from Auvergne, is poor and bad. The mutton is small but of excellent flavor. The wages of a labouring man are 150₶ the year, a woman’s 60₶ to 66₶ and fed. Their bread is half wheat, half rye, made once in 3. or 4. weeks to prevent too great a consumption. In the morning they eat bread with an anchovy, or an onion. Their dinner in the middle of the day is bread, soupe, and vegetables. Their supper the same. With their vegetables they have always oil and vinegar. The oil costs about 8s. the ℔. They drink what is called Piquette. This is made after the grapes are pressed, by pouring hot water on the pumice. On Sunday they have meat and wine. Their wood for building comes mostly from the Alps down the Durance and Rhone. A stick of pine 50. feet long, girting 6.f. 3.I. at one end, and 2.f. 3.I. at the other costs delivered here 54.₶ to 60.₶ 60 lb. of wheat cost 7.₶ One of their little asses will travel with his burthen about 5. or 6. leagues a day, and day by day: a mule from 6. to 8. leagues. (Note it is 20. American miles from Aix to Marseilles, and they call it 5. leagues. Their league then is of 4. American miles.)
Mar. 29. Marseilles. The country is hilly, intersected by chains of hills and mountains of massive rock. The soil is reddish, stony and indifferent where best. Whenever there is any soil it is covered with olives. Among these are vines, corn, some lucerne, mulberry, some almonds and willow. Neither inclosures, nor forest. A very few sheep.
 On the road I saw one of those little whirlwinds which we have in Virginia. Also some gullied hill-sides. The people are in separate establishments. 10 morning observations of the thermometer, from the 20th. to the 31st. of March inclusive, made at Nismes, St. Remy, Aix and Marseilles give me an average of 52½° and 46° and 61° for the greatest and least morning heats. 9. afternoon observations yeild an average of 62?° and 57.° and 66.° the greatest and least. The longest day here from sunrise to sunset is 15H. 14.’ The shortest is 8H.-46.’ The latitude being. There are no tides in the Mediterranean. It is observed to me that the olive tree grows no where more than 30 leagues distant from that sea. I suppose however that both Spain and Portugal furnish proofs  to the contrary, and doubt it’s truth as to Asia, Africa and America. There are 6. or 8. months at a time here without rain. The most delicate figs known in Europe are those growing about this place, called figues Marcelloises, or les veritables Marcelloises, to distinguish them from others of inferior quality growing here. These keep any length of time. All others exude a sugar in the spring of the year and become sour. The only process for preserving them is drying them in the sun, without putting any thing to them whatever. They sell at 15s. the lb. while there are others as cheap asthe ℔. I meet here a small dried grape from Smyrna without a seed. There are a few of the plants growing in this neighborhood. The best grape for drying known here is called des Panses. They are very large, with a thick skin and much juice. They are best against a wall of Southern aspect, as their abundance of juice requires a great deal of sun to dry it. Pretty good fig trees are about the size of the Apricot tree and yeild about 20. ℔. of figs when dry, each. But the largest will yeild the value of a Louis. They are sometimes 15.I. diameter. It is said that the Marseilles fig degenerates when transplanted into another part of the country. The leaves of a Mulberry tree will sell for about 3,₶ the purchaser gathering them. The Caper is a creeping plant. It is killed to the roots every winter. In the spring it puts out branches which creep to the distance of 3.f. from the center. The fruit forms on the stem as that extends itself, and must be gathered every day as it forms. This is the work of women. The pistache grows in this neighborhood also, but not very good. They eat them in their milky state. Monsieur de Bergasse has a wine-cellar 240. pieds long, in which are 120. tons of from 50. to 100 peices each. These tons are 12. pieds diameter; the staves 4.I. thick, the heading 2½ pouces thick. The temperature of his cellar is of 9½° of Reaumur. The best method of packing wine, when bottled, is to lay the bottles on their side, and cover them with sand. The 2d. of April the young figs are formed: the 4th. we have Windsor beans. They have had Asparagus ever since the middle of March. The 5th. I see strawberries and the Guelder rose in blossom. To preserve the raisin, it is first dipped into lye and then dried in the sun. The Aloe grows in the open ground. I measure a mule, not the largest, 5f. 2.I. high. Marseilles is in an amphitheatre, at the mouth of the Vaune, surrounded by high mountains of naked rock, distant 2. or 3. leagues. The country within that amphitheatre is a mixture of small hills, vallies and plains. The latter are naturally rich. The hills and vallies are forced into production. Looking from the  chateau de Notre dame de la garde, it would seem as if there was a Bastide for every arpent. The plain lands sell for 100. Louis the Carterelle which is less than an acre. The ground of the arsenal in Marseilles sold for from 15. to 40. Louis the square verge, being nearly the square yard English. In the feilds open to the sea they are obliged to plant rows of canes every here and there to break the force of the wind. Saw at the Chateau Borelli pumps worked by the wind; the axis of the vanes vertical, the house open thus the radius 12.f. 5.I, external circumference 103. feet. 16 windows. The sails 4. feet wide and 12 feet high. 
April 6. from Marseilles to Aubagne. A valley on the Vaune bordered on each side by high mountains of massive rock, on which are only some small pines. The interjacent valley is of small hills, vallies and plains, reddish, gravelly, and originally poor, but fertilised by art, and covered with corn, vines, olives, figs, almonds, mulberries, lucerne and clover. The river is 12. or 15. feet wide, 1. or 2. feet deep and rapid.
From Aubagne to Cuges, Beausset, Toulon. The road quitting the Vaune and it’s wealthy valley, a little after Aubagne, enters those mountains of rock and is engaged with them about a dozen miles. Then it passes 6. or 8. miles thro’ a country, still very hilly and stony, but laid up in terrasses, covered with olives, vines and corn. It then follows for 2. and 3. miles a hollow between two of those high mountains which has been found or made by a small stream. The mountains then reclining a little from their perpendicular and presenting a coat of soil, reddish and tolerably good has given place to the little village of Olioules, in the gardens of which are Oranges in the open ground. It continues hilly till we enter the plain of Toulon. On different parts of this road there are figs in the open fields. At Cuges is a plain of about ¾ mile diameter, surrounded by high mountains of rock. In this the Caper is principally cultivated. The soil is mulatto, gravelly, and of midling quality, or rather indifferent. The plants are set in quincunx about 8.f. apart. They have been covered during winter by a hill of earth a foot high. They are now uncovering, pruning and ploughing them.
Toulon. From Olioules to Toulon the figs are in the open fields. Some of them have stems of 15.I. diameter. They generally fork near the ground, but sometimes have a single stem of 5.f. long. They are as large as Apricot trees. The Olive trees of this day’s journey are about the size of large apple trees. The people are in  separate establishments. Toulon is in a valley at the mouth of the Goutier, a little river of the size of the Vaune; surrounded by high mountains of naked rock leaving some space between them and the sea. This space is hilly, reddish, gravelly, and of midling quality, in olives, vines, corn, almonds, figs, and capers. The capers are planted 8.f. apart. A bush yeilds, one year with another, 2. ℔. worth 12s. the ℔. Every plant then yeilds 24s. = 1/. sterling. An acre containing 676. plants would yeild 33£. 16s sterl. The fruit is gathered by women who can gather about 12. ℔. a day. They begin to gather about the last of June and end about the middle of October. Each plant must be picked every other day. These plants grow equally well in the best or worst soil, or even in walls where there- is no soil. They will last the life of a man or longer. The heat is so great at Toulon in summer as to occasion very great cracks in the earth. Where the caper is in a soil that will admit it, they plough it. They have peas here through the winter, sheltering them occasionally and they have had them ever since the 25 March without shelter.
April 6. Hieres. This is a plain of two or three miles diameter, bounded by the sea on one side and mountains of rock on the other. The soil is reddish, gravelly, tolerably good and well watered. It is in olives, mulberries, vines, figs, corn and some flax. There are also some cherry trees. From Hieres to the sea, which is 2. or 3. miles, is a grove of orange trees, olives, and mulberries. The largest orange tree is of 2.f. diameter one way and 1.f. the other (for the section of all the large ones would be an oval, not a round) and about 20.f. high. Such a tree will yeild about 6000. oranges a year. The garden of M. Fille has 15600 orange trees. Some years they yeild 40,000₶, some only 10000₶, but generally about 25,000.₶ The trees are from 8. to 10.f. apart. They are blossoming and bearing all the year, flowers and fruit, in every stage, at the same time, but the best fruit is that which is gathered in April and May. Hieres is a village of about 5000 inhabitants, at the foot of a mountain which covers it from the North and from which extends a plain of 2. or 3. miles to the sea shore. It has no port. Here are Palm trees 20. or 30.f. high, but they bear no fruit. There is also a botanical garden kept by the king. Considerable salt ponds here. Hieres is 6 miles from the public road. It is built on a narrow spur of the mountain. The streets in every direction are steep, or steps of stairs, and about 8 feet wide. No carriage of any kind can enter it. The wealthier inhabitants use chaises á porteurs. But there are few wealthy, the bulk of the inhabitants being labourers  of the earth. At a league distance in the sea is an island, on which is the Chateau de Geans belonging to the Marquis de Pontoives. There is a causeway leading to it. The cold of the last November killed the leaves of a great number of the orange trees and some of the trees themselves.
From Hieres to Cuers, Pignans, Luc is mostly a plain with mountains on each hand at a mile or two distance. The soil is generally reddish, and the latter part very red and good. The growth is olives, figs, vines, mulberries, corn, clover and lucerne. The olive trees are from 3. to 4. diameter. There are hedges of pomegranates, sweetbriar and broom. A great deal of thyme growing wild. There are some enclosures of stone, some sheep and goats.
April 9. From Luc to Vidauban, Muy, Frejus the road leads thro vallies, and crosses occasionally the mountains which separate them. The vallies are tolerably good, always red, and stony, gravelly or gritty. Their produce as before. The mountains are barren.
Lesterelle, Napoule. 18 miles of ascent and descent of a very high mountain. It’s growth, where capable of any, two leaved pine, very small, and some chene-verte.
Antibes, Nice. From Napoule the road is generally near the sea, passing over little hills or strings of vallies, the soil stony and much below mediocrity in it’s quality. Here and there is a good plain.
 There is snow on the high mountains. The first frogs I have heard are of this day (the 9th). At Antibes are oranges in the open ground, but in small inclosures: palm trees also. From thence to the Var are the largest fig trees and olive trees I have seen. The fig trees are 18.I. diameter and 6.f. stem, the Olives sometimes 6.f. diameter and as large heads as the largest low ground apple trees. This tree was but a shrub where I first fell in with it, and has become larger and larger to this place. The people are mostly in villages.—The several provinces, and even cantons are distinguished by the form of the women’s hats, so that one may know of what canton a woman is by her hat. From Antibes to the Var it is shaped thus  of straw, light and cool.
Nice. The pine bur is used here for kindling fires. The people are in separate establishments. With respect to the Orange there seems to be no climate on this side of the Alps sufficiently mild in itself to preserve it without shelter. At Olioules they are between 2. high mountains: at Hieres, covered on the North by a very  high mountain, at Antibes and Nice covered by mountains, and also within small high inclosures. Qu. to trace the true line from East to West which forms the Northern and natural limit of that fruit? Saw an Elder tree (Sambucus) near Nice, 15.I. diameter and 8.f. stem. The wine made in this neighborhood is good, tho’ not of the first quality. There are 1000 mules, loaded with merchandize, which pass every week between Nice and Turin, counting those coming as well as going.
April 13. Scarena, Sospello. There are no Orange trees after we leave the environs of Nice. We lose the Olive after rising a little above the village of Scarena on Mount Braus, and find it again on the other side a little before we get down to Sospello. But wherever there is soil enough, it is terrassed and in corn. The waste parts are either in two leaved pine and thyme, or of absolutely naked rock. Sospello is on a little torrent called Bevera which runs into the river Roia, at the mouth of which is Ventimiglia. The olive trees on the mountain are now loaded with fruit; while some at Sospella are in blossom. Fire wood here and at Scarena costs 15s. the quintal.
April 14. Ciandola. Tende. In crossing Mount Brois we lose the Olive tree after getting to a certain height, and find it again on the other side at the village of Breglio. Here we come to the river Roia which, after receiving the branch on which is Sospello, leads to the sea at Ventimiglia. The Roia is about 12. yards wide and abounds with speckled trout. Were a road made from Breglio, along the side of the Roia, to Ventimiglia, it might turn the commerce of Turin to this last place instead of Nice; because it would avoid the mountains of Braus and Brois, leaving only that of Tende; that is to say it would avoid more than half the difficulties of the passage. Further on, we come to the Chateau di Saorgio, where a scene is presented, the most singular and picturesque I ever saw. The castle and village seem hanging to a cloud in front. On the right is a mountain cloven through to let pass a gurgling stream; on the left a river over which is thrown a magnificent bridge. The whole forms a bason, the sides of which are shagged with rocks, olive trees, vines, herds &c. Near here I saw a tub-wheel without a ream; the trunk descended from the top of the water fall to the wheel in a direct line, but with the usual inclination. The produce along this passage is most generally olives except on the heights as before observed, also corn, vines, mulberry, figs, cherries and walnuts. They have cows, goats and sheep. In passing on towards Tende, olives fail us ultimately at the village of Fontan, and there  the chesnut trees begin in good quantity. Ciandola consists of only two houses, both taverns. Tende is a very inconsiderable village, in which they have not yet the luxury of glass windows: nor in any of the villages on this passage have they yet the fashion of powdering the hair. Common stone and limestone are so abundant that the apartments of every story are vaulted with stone to save wood.
April 15. Limone. Coni. I see abundance of limestone as far as the earth is uncovered with snow, i.e. to within half or three quarters of an hour’s walk of the top. The snows descend much lower on the Eastern than Western side. Wherever there is soil there is corn, quite to the commencement of the snows, and I suppose under them also. The waste parts are in two leaved pine, lavender and thyme. From the foot of the mountain to Coni the road follows a branch of the Po, the plains of which begin narrow, and widen at length into a general plain country bounded on one side by the Alps. They are good, dark-coloured, sometimes tinged with red, and in pasture, corn, mulberries and some almonds. The hillsides bordering these plains are reddish, and, where they admit of it, are in corn, but this is seldom. They are mostly in chesnut, and often absolutely barren. The whole of the plains are plentifully watered from the river, as is much of the hill side. A great deal of Golden willow all along the rivers on the whole of this passage thro’ the Alps. The Southern parts of France, but still more the passage thro’ the Alps, enables one to form a scale of the tenderer plants, arranging them according to their several powers of resisting cold. Ascending three different mountains, Braus, Brois, and Tendé, they disappear one after another; and, descending on the other side, they shew themselves again one after another. This is their order, from the tenderest to the hardiest. Caper. orange. palm. aloe. olive. pomegranate. walnut. fig. almond. But this must be understood of the plant: for as to the fruit, the order is somewhat different. The caper, for example, is the tenderest plant; yet being so easily protected, it is the most certain in it’s fruit. The almond, the hardiest plant, loses it’s fruit the oftenest, on account of it’s forwardness. The palm, hardier than the caper and the orange, never produces perfect fruit in these parts.—Coni is a considerable town, and pretty well built. It is walled.
April 16. Centale. Savigliano. Racconigi. Poerino. Turin. The Alps, as far as they are in view from North to South, shew the gradation of climate by the line which terminates the snows lying on them. This line begins at their foot Northwardly, and rises, as they pass on to the South, so as to be half way up their sides on  the most Southern undulations of the mountain, now in view. From the mountain to Turin we see no tree tenderer than the walnut. Of these, as well as of almonds and mulberries there are a few: somewhat more of vines, but most generally willows and poplars. Corn is sowed with all these. They mix with them also clover and small grass. The country is a general plain; the soil dark, sometimes, tho’ rarely, reddish. It is rich. Much infested with wild onions. At Racconigi I see the tops and shucks of Maise, which prove it is cultivated here: but it can be in small quantities only, because I observe very little ground but what has already something else in it. Here and there are small patches prepared I suppose for maize. They have a method of planting the vine which I have not seen before. At intervals of about 8.f. they plant from 2. to 6. plants of vine in a cluster. At each cluster they fix a forked staff, the plane of the prongs of the fork at a right angle with the row of vines. Athwart these prongs they lash another staff, like a handspike, about 8.f. long, horizontally, 7. or 8. feet from the ground. Of course it crosses the rows at right angles. The vines are brought from the foot of the fork up to this cross peice, turned over it, and conducted along over the next, the next, and so on as far as they will extend, the whole forming an arbour 8.f. wide and high, and of the whole length of the row, little interrupted by the stems of the vines, which being close round the fork, pass up thro’ hoops, so as to occupy a space only of small diameter. All the buildings in this country are of brick, sometimes covered with plaister, sometimes not. There is a very large and very handsome bridge of 7. arches over the torrent of Sangone. We cross the Po in swinging batteaux. Two are placed side by side, and kept together by a plank floor, common to both, and lying on their gunwales. The carriage drives on this, without taking out any of the horses. About 150 yards up the river is a fixed stake, and a rope tied to it, the other end of which is made fast to one side of the batteaux so as to throw them oblique to the current. The stream then acting on them, as on an inclined plain, forces them across the current in the portion of a circle of which the rope is the radius. To support the rope in it’s whole length, there are 2. intermediate canoes, about 50. yards apart, in the head of which is a short mast. To the top of this the rope is lashed, the canoes being free otherwise to concur with the general vibration in their smaller arks of circles. The Po is, there, about 50. yards wide, and about 100. in the neighborhood of Turin.

 April 17. 18. Turin. I observe them carrying very long beams on two pairs of wheels, which the beam connects together. The wheels with their hounds are placed thus  and the beam is lashed from the hind to the fore axle. The first nightingale I have heard this year is to-day, (18th.). There is a red wine of Nebiule made in this neighborhood which is very singular. It is about as sweet as the silky Madeira, as astringent on the palate as Bordeaux, and as brisk as Champagne. It is a pleasing wine. At Moncaglieri, about 6 miles from Turin, on the right side the Po begins a ridge of mountains, which following the Po by Turin, after some distance, spreads wide and forms the dutchy of Montferrat. The soil is mostly red and in vines, affording a wine called Montferrat, which is thick and strong.
April 19. Settimo. Chivasco. Ciliano. S. Germano. Vercelli. The country continues plain and rich, the soil black. The culture corn, pasture, maise, vines, mulberries, walnuts, some willow and poplar. The maize bears a very small proportion to the small grain. The earth is formed into ridges from 3. to 4.f. wide, and the maize sowed in the broad cast, on the higher parts of the ridge, so as to cover a third or half of the whole surface. It is sowed late in May. This country is plentifully and beautifully watered at present. Much of it is by torrents which are dry in summer. These torrents make a great deal of waste ground, covering it with sand and stones. These wastes are sometimes planted in trees, sometimes quite unemployed. They make hedges of willow, by setting the plants from 1. to 3.f. apart. When they are grown to the height of 8. or 10.f. they bend them down and interlace them one with another. I do not see any of these however which are become old. Probably therefore they soon die. The women here smite on the anvil, work with the mawl and the spade. The people of this country are ill dressed in comparison with those of France, and there are more spots of uncultivated ground. The plough here is made with a single handle, which is a beam 12.f. long, 6.I. diameter, below, and tapered to about 2.I. at the upper end. They use goads for the oxen, not whips. The first Swallows I have seen are to-day. There is a wine called Gatina made in the neighborhood of Vercelli, both red and white. The latter resembles Calcavallo. There is also a red wine of Salusola which is esteemed. It is very light. In the neighborhood of Vercelli begin the Rice  fields. The water with which they are watered is very dear. They do not permit rice to be sown within 2. miles of the cities on account of the insalubrity. Notwithstanding this, when the water is drawn off the fields in August, the whole country is subject to agues and fevers. They estimate that the same measure of ground yields three times as much rice as wheat, and with half the labour. They are now sowing. As soon as sowed, they let on the water, 2. or 3.I. deep. After 6. weeks or 2. months they draw it off to weed: then let it on again, and it remains till August, when it is drawn off about 3. or 4. weeks before the grain is ripe. In September they cut it. It is first threshed: then beaten in the mortar to separate the husk; then by different siftings it is separated into 3. qualities. 12 rupes = 300. ℔. of 12. oz. each, sell for 16.₶ money of Piedmont, where the livre is exactly the shilling of England. 12. rupes of maize sell for 9.₶ The machine for separating the husk is thus made. In the axis of a water wheel are a number of arms inserted, which, as they revolve, catch the cog of a pestle, lift it to a certain height, and let it fall again. These pestles are 5¼I. square, 10.f. long, and at their lower end formed into a truncated cone of 3.I. diameter where cut off. The conical part is covered with iron. The pestles are 10½ apart in the clear. They pass through two horizontal beams, which string them, as it were, together, and while the mortises in the beams are so loose as to let the pestle work vertically it restrains it to that motion. There is a mortar of wood, 12. or 15I. deep under each pestle, covered with a board, the hole of which is only large enough to let the pestle pass freely. There are two arms in the axis, for every pestil, so that the pestle gives two strokes for every revolution of the wheel. Poggio, a muletier, who passes every week between Vercelli and Genoa will smuggle a sack of rough rice for me to Genoa; it being death to export it in that form. They have good cattle in good number, mostly cream coloured, and some middle sized sheep. The streams furnish speckled trout.
April 20. Novara. Buffalora. Sedriano. Milan. From Vercelli to Novara the fields are all in rice, and now mostly under water. The dams separating the several water plats, or ponds, are set in willow. At Novara there are some figs in the gardens, in situations well protected. From Novara to the Ticino it is mostly stony and waste, grown up in broom. From the Ticino to Milan it is all in corn. Among the corn are willows principally, a good many mulberries, some walnuts, and here and there an almond.  The country still a plain, the soil black and rich, except between Novara and the Ticino as before mentioned. There is very fine pasture round Vercelli and Novara to the distance of 2. miles within which rice is not permitted. We cross the Sisto on the same kind of vibrating or pendulum boat as on the Po. The river is 80. or 90. yards wide; the rope fastened to an island 200. yards above, and supported by 5. intermediate canoes. It is about 1½ I. in diameter. On these rivers they use a short oar of 12f. long, the flat end of which is hooped with iron shooting out a prong at each corner, so that it may be used occasionally as a setting pole. There is snow on the Appenines near Genoa. They have still another method here of planting the vine. Along rows of trees they lash poles from tree to tree. Between the trees are set vines which passing over the pole, are carried on to the pole of the next row, whose vines are in like manner brought to this, and twined together; thus forming the intervals between the rows of trees alternately into arbors, and open space. Another method also of making quickset hedges. Willows are planted from one to two feet apart, and thus interlaced  so that every one is crossed by 3. or 4. others.
April 21. 22. Milan. Figs and pomegranates grow here unsheltered, as I am told. I saw none, and therefore suppose them rare. They had formerly olives; but a great cold in 1709 killed them, and they have not been replanted.—Among a great many houses painted al fresco, the Casa Roma and Casa Candiani by Appiani, and casa Belgioiosa by Martin are superior. In the second is a small cabinet, the cieling of which is in small hexagons, within which are Cameos and heads painted alternately, no two the same. The salon of the casa Belgioiosa is superior to any thing I have seen. The mixture called Scaiola, of which they make their walls and floors, is so like the finest marble as to be scarcely distinguishable from it. The nights of the 20. and 21st. inst. the rice ponds freezed half an inch thick. Drowths of 2. or 3. months are not uncommon here in summer. About 5. years ago there was such a hail as to kill cats. The Count del Verme tells me of a pendulum Odometer for the wheel of a carriage. Leases here are mostly for 9. years. Wheat costs a Louis d’or the 140. ℔. A labouring man receives 60.₶ and is fed and lodged. The trade of this country is principally rice, raw silk, and cheese.
 April 23. Casino. 5. miles from Milan. I examined another rice-beater of 6. pestles. They are 8f. 9.I. long. Their ends, instead of being a truncated cone, have 9. teeth of iron, bound closely  together thus  Each tooth is a double pyramid, joined at the base. When put together they stand thus, the upper ends placed in contact so as to form them into one great cone, and the lower end diverging. The upper are socketed into the end of the pestle, and the lower, when a little blunted by use, are not unlike the jaw-teeth of the Mammoth, with their studs. They say here that pestles armed with these teeth, clean the rice faster and break it less. The mortar too is of stone, which is supposed as good as wood, and more durable. One half of these pestles are always up. They rise about 21.I. Each makes 38. strokes in a minute. 100. ℔. of rough rice is put into the 6. mortars and beaten somewhat less than a quarter of an hour. It is then taken out, put into a sifter of 4.f. diameter suspended horizontally; sifted there; shifted into another of the same size, sifted there, returned to the mortars, beaten a little more than a quarter of an hour, sifted again, and it is finished. The 6. pestles will clean 4000 ℔. in 24 hours. The pound here is of 28. oz., the ounce equal to that of Paris. The best rice requires half an hour’s boiling; a more indifferent kind somewhat less. To sow the rice, they first plough the ground, then level it with a drag harrow, let on the water; when the earth is become soft they smooth it with a shovel under the water, and then sow the rice in the water.
Rozzano. Parmesan Cheese. It is supposed this was formerly made at Parma, and took it’s name thence, but none is made there now. It is made thro all the country extending from Milan 150. miles. The most is made about Lodi. The making of butter being connected with the making cheese, both must be described together. There are, in the stables I saw, 85. cows, fed on hay and grass, not on grain. They are milked twice in the 24. hours, 10 cows yeilding at the two milkings a brenta of milk, which is 24. of our gallons. The night’s milk is scummed in the morning at day break, when the cows are milked again and the new milk mixed with the old. In 3. hours the whole mass is scummed a second time, the milk remaining in a kettle for cheese, and the cream being put into a cylindrical churn, shaped like a grindstone, 18.I. radius and 14.I. thick. In this churn there are three staves pointing inwardly endwise to break the current of the milk. Thro it’s center passes an iron axis with a handle at each end. It is turned about an hour and an half by two men till the butter is produced. Then they pour off the buttermilk and put in some water which they agitate backwards and forwards about a minute, and  pour it off. They take out the butter, press it with their hands into loaves, and stamp it. It has no other washing. 16 American gallons of milk yield 15 ℔. of butter, which sells at 24 sous the ℔.
The milk which after being scummed as before had been put into a copper kettle receives it’s due quantity of rennet and is gently warmed if the season requires it. In about 4. hours it becomes a slip. Then the whey begins to separate. A little of it is taken out. The curd is then thoroughly broken by a machine like a chocolate mill. A quarter of an ounce of saffron is put to 7. brenta of milk to give colour to the cheese. The kettle is then moved over the hearth, and heated by a quick fire till the curd is hard enough, being broken into small lumps by continual stirring. It is moved off the fire, most of the whey taken out, the curd compressed into a globe by the hand, a linen cloth slipped under it, and it is drawn out in that. A loose hoop is then laid on a bench and the curd, as wrapped in the linen is put into the hoop. It is a little pressed by the hand, the hoop drawn tight, and made fast. A board 2.I. thick is laid on it, and a stone on that of about 20 lb. weight. In an hour the whey is run off and the cheese finished. They sprinkle a little salt on it every other day in summer and every day in winter for 6. weeks. 7. brentas of milk make a cheese of 50. ℔., which requires 6. months to ripen, and is then dried to 45 ℔. It sells on the spot for 88₶ the 100. ℔. There are now 150. cheeses in this dairy. They are 19.I. diameter and 6.I. thick. They make a cheese a day in summer, and 2. in 3. days, or 1. in 2. days in winter.
The whey is put back into the kettle, the butter milk poured into it, and of this they make a poor cheese for the country people. The whey of this is given to the hogs. 8. men suffice to keep the cows and do all the business of this dairy. Mascarponi, a kind of curd, is made by pouring some butter milk into cream, which is thereby curdled, and is then pressed in a linen cloth.
The Ice-Houses at Rozzano are dug about 15.f. deep, and 20.f. diameter and poles are driven down all round. A conical thatched roof is then put over them 15f. high. Pieces of wood are laid at bottom to keep the ice out of the water which drips from it, and goes off by a sink. Straw is laid on this wood, and then the house filled with ice always putting straw between the ice and the walls, and covering ultimately with straw. About a third is lost by melting. Snow gives the most delicate flavor to creams; but ice is the most powerful congealer, and lasts longest. A tuft of trees surrounds these ice houses.

Round Milan, to the distance of 5. miles, is corn, pasture, gardens, mulberries, willows and vines, for in this state, rice-ponds are not permitted within 5. miles of the cities.
Binasco. Pavia. Near Cassino the rice ponds begin and continue to within 5. miles of Pavia, the whole ground being in rice, pasture, and willows. The pasture is in the rice grounds which are resting. In the neighborhood of Pavia again is corn, pasture &c. as round Milan. They gave me green peas at Pavia.
April 24. Voghera. Tortona. Novi. From Pavia to Novi corn, pasture, vines, mulberries, willows, but no rice. The country continues plain, except that the Appenines are approaching on the left. The soil, always good, is dark till we approach Novi, and then red. We cross the Po where it is 300 yards wide, on a pendulum boat. The rope is fastened to one side of the river 300 yards above, and supported by 8. intermediate canoes, with little masts in them to give a greater elevation to the rope. We pass in 11 minutes. Women, girls, and boys are working with the hoe, and breaking the clods with mauls.
Apr. 25. Voltaggio. Campo Marone. Genoa. At Novi the Appenines begin to rise. Their growth of timber is oak, tall, small, and knotty, and chesnut. We soon lose the walnut ascending, and find it again about one fourth of the way down on the South side. About half way down we find figs and vines, which continue fine and in great abundance. The Appenines are mostly covered with soil, and are in corn, pasture, mulberries and figs, in the parts before indicated. About half way from their foot at Campo marone to Genoa we find again the olive tree. Hence the produce becomes mixed of all the kinds before mentioned. The method of sowing the Indian corn at Campo-marone is as follows. With a hoe shaped like the blade of a trowel 2f. long and 6.I. broad at it’s upper end, pointed below and a little curved, they make a trench. In that they drop the grains 6.I. apart. Then 2.f. from that they make another trench, throwing the earth they take out of that on the grain of the last one with a singular slight and quickness: and so through the whole peice. The last trench is filled with the earth adjoining.
Apr. 26. Genoa. Strawberries at Genoa. Scaffold poles for the upper parts of a wall, as for the 3d. story, rest on the window sills of the story below. Slate is used here for paving, for steps, for stairs (the rise as well as tread) and for fixed Venetian blinds. At the Palazzo Marcello Durazzo benches with strait legs, and bottoms of cane. At the Palazzo del prencipe Lomellino at Sestri a phaeton with a canopy. At the former, tables folding into one  plane. At Nervi they have peas, strawberries &c. all the year round. The gardens of the Count Durazzo at Nervi exhibit as rich a mixture of the Utile dulci as I ever saw. All the environs of Genoa are in olives, figs, oranges, mulberries, corn and garden stuff. Aloes in many places, but they never flower.
 April 28. Noli. The Appenine and Alps appear to me to be one and the same continued ridge of mountains, separating every where the waters of the Adriatic gulph from those of the Mediterranean. Where it forms an elbow touching the Mediterranean, as a smaller circle touches a larger within which it is inscribed in the manner of a tangent, the name changes from Alps to Appenine. It is the beginning of the Appenine which constitutes the state of Genoa, the mountains there generally falling down in barren naked precipices into the sea. Wherever there is soil on the lower parts it is principally in olives and figs, in vines also, mulberries and corn. Where there are hollows well protected there are oranges. This is the case at Golfo de Laspeze, Sestri, Bugiasco, Nervi, Genoa, Pegli, Savona, Finale, Oneglia (where there are abundance), St. Remo, Ventimiglia, Mantone, and Monaco. Noli, into which I was obliged to put by a change of wind is 40. miles from Genoa. There are 1200 inhabitants in the village, and many separate houses round about. One of the precipices hanging over the sea is covered with Aloes. But neither here, nor anywhere else where I have been, could I procure satisfactory information that they ever flower. The current of testimony is to the contrary. Noli furnishes many fishermen. Paths penetrate up into the mountains in several directions about ¾ of a mile; but these are practicable only for asses and mules. I saw no cattle nor sheep in the settlement. The wine they make is white and indifferent. A curious cruet for oil and vinegar in one piece, and in this form . A bishop resides here whose revenue is 2000.₶ = 66 guineas. I heard a nightingale here.
April 29. Albenga. In walking along the shore from Louano to this place I saw no appearance of shells. The tops of the mountains are covered with snow, while there are olive trees &c. on their lower parts. I do not remember to have seen assigned any where the cause of the apparent colour of the sea. It’s water is generally clear and colourless if taken up and viewed in a glass. That of the Mediterranean is remarkeably so. Yet in the mass, it assumes by reflection the colour of the sky or atmosphere, black, green, blue, according to the state of the weather.—If any person wished to retire from their acquaintance, to live absolutely unknown, and  yet in the midst of physical enjoiments, it should be in some of the little villages of this coast, where air, earth and water concur to offer what each has most precious. Here are nightingales, beccaficas, ortolans, pheasants, partridges, quails, a superb climate, and the power of changing it from summer to winter at any moment, by ascending the mountains. The earth furnishes wine, oil, figs, oranges, and every production of the garden in every season. The sea yeilds lobsters, crabs, oysters, thunny, sardines, anchovies &c. Ortolans sell at this time at 30s = 1/ sterling the dozen. At this season they must be fattened. Through the whole of my route from Marseilles I observe they plant a great deal of cane or reed, which is convenient while growing as a cover from the cold and boisterous winds, and, when cut, it serves for espaliers to vines, peas &c. Thro’ Piedmont, Lombardy, the Milanese and Genoese, the garden bean is a great article of culture, almost as much so as corn. At Albenga is a rich plain opening from between two ridges of mountains triangularly to the sea, and of several miles extent. It’s growth is olives, figs, mulberries, vines, corn, beans and pasture. A bishop resides here whose revenue is 40,000.₶ This place is said to be rendered unhealthy in summer by the river which passes thro the valley.
April 30. Oneglia. The wind continuing contrary, I took mules at Albenga for Oneglia. Along this tract are many of the tree called Carroubier, being a species of Locust. It is the Ceratonia siliqua of Linnaeus. It’s pods furnish food for horses and even for the poor in times of scarcity. It abounds in Naples and Spain. Oneglia and Port Maurice, which are within a mile of each other are considerable places and in a rich country. At St. Remo are abundance of oranges and lemons and some palm trees.
May 1. Ventimiglia. Menton. Monaco. Nice. At Bordighera between Ventimiglia and Menton are extensive plantations of palms on the hill as well as in the plain. They bring fruit but it does not ripen. Some thing is made of the midrib which is in great demand at Rome on the Palm sunday, and which renders this tree profitable here. From Menton to Monaco there is more good land, and extensive groves of oranges and lemons. Orange water sells here at 40s = 16d. sterling the american quart. The distances on this coast are from Laspeze, at the Eastern end of the territories of Genoa to Genoa 55. miles geometrical, to Savona 30. Albenga 30. Oneglia 20. Ventimiglia 25. Monaco 10. Nice 10. = 180. A superb road might be made along the margin of the sea from Laspeze where the champaign country of Italy opens, to Nice where the  Alps go off Northwardly and the post roads of France begin, and it might even follow the margin of the sea quite to Cette. By this road travellers would enter Italy without crossing the Alps, and all the little insulated villages of the Genoese would communicate together, and in time form one continued village along that road.
May 3. Luc. Brignolles. Tourves. Pourcieux. La Galiniere. Long small mountains very rocky, the soil reddish from bad to midling, in olives, grapes, mulberries, vines and corn. Brignolles is in an extensive plain, between two ridges of mountains and along a water course which continues to Tourves. Thence to Pourcieux we cross a mountain, low and easy. The country is rocky and poor. To la Galiniere are waving grounds bounded by mountains of rock at a little distance. There are some inclosures of dry wall from Luc to la Galiniere. Sheep and hogs. There is snow on the high mountains. I see no plumbs in the vicinities of Brignolles; which makes me conjecture that the celebrated plumb of that name is not derived from this place.
May 8. Orgon. Avignon. Vaucluse. Avignon. Orgon is on the Durance. From thence it’s plain opens till it becomes common with that of the Rhone, so that from Orgon to Avignon is entirely a plain of rich dark loam, which is in willows, mulberries, vines, corn and pasture. A very few figs. I see no olives in this plain. Probably the cold winds have too much power here. From the Bac de Novo (where we cross the Durance) to Avignon is about 9. American miles; and from the same Bac to Vaucluse, 11. miles. In the valley of Vaucluse and on the hills impending over it are Olive trees. The stream issuing from the fountain of Vaucluse is about 20. yards wide, 4. or 5.f. deep and of such rapidity that it could not be stemmed by a canoe. They are now mowing hay, and gathering mulberry leaves. The high mountains, just back of Vaucluse, are covered with snow. Fine trout in the stream of Vaucluse, and the valley abounds peculiarly with nightingales. The vin blanc de M. de Rochegude of Avignon resembles dry Lisbon. He sells it at 6. years old for 22s. the bottle, the price of the bottle &c. included.
Avignon. Remoulins. Some good plains, but generally hills, stony and poor, in olives, mulberries, vines and corn. Where it is waste the growth is chenevert, box, furze, thyme and rosemary.
May 10. Nismes. Lunel. Hills on the right, plains on the left. The soil reddish, a little stony and of midling quality. The produce olives, mulberries, vines, corn, St. foin. No wood and few inclosures. Lunel is famous for it’s vin de muscat blanc, thence called  Lunel, or vin Muscat de Lunel. It is made from the raisin muscat, without fermenting the grape in the hopper. When fermented, it makes a red Muscat, taking that tinge from the dissolution of the skin of the grape, which injures the quality. When a red Muscat is required, they prefer colouring it with a little Alicant wine. But the white is best. The price of 240. bottles, after being properly drawn off from it’s lees, and ready for bottling costs from 120. to 200.₶ of the 1st. quality and last vintage. It cannot be bought old, the demand being sufficient to take it all the first year. There are not more than from 50. to 100. pieces a year made of the first quality. A setterie yields about one piece, and my informer supposes there are about two setteries in an arpent. Portage to Paris by land is 15.₶ the quintal. The best recoltes are those of M. Bouquet and M. Tremoulet. The vines are in rows 4.f. apart every way.
May 11. Montpelier. Snow on the Cevennes, N.W. from hence. With respect to the Muscat grape, of which the wine is made, there are two kinds, the red and the white. The first has a red skin, but white juice. If it be fermented in the cuve, the colouring matter which resides in the skin, is imparted to the wine. If not fermented in the cuve, the wine is white. Of the white grape, only a white wine can be made.—The species of St. foin cultivated here by the name of sparsette is the Hedysarum Onobryches. They cultivate a great deal of Madder (Garance) Rubia tinctorum here, which is said to be immensely profitable. M. de Gouan tells me that the pine, of which they use the burs for fuel, is the Pinus sativus, being two leaved. They use for an edging to the borders of their gardens the Santolina, which they call Garderobe. I find the yellow clover here in a garden: and the large pigeon succeeding well confined in a house.
May 12. Frontignan. Some tolerable good plains in olives, vines, corn, St. foin, and Luzerne. A great proportion of the hills are waste. There are some inclosures of stone, and some sheep.—The first four years of madder are unproductive. The 5th. and 6th. yields the whole value of the land. Then it must be renewed. The Sparsette is the common, or true St. foin. It lasts about 5. years. In the best land it is cut twice, in May and September, and yields 3000 ℔. of dry hay to the Setterie the first cutting, and 500. ℔. the second. The Setterie is of 75. dextres en tout sens, supposed about 2. arpens. Luzerne is the best of all forage. It is sowed here in the broad cast, and lasts about 12. or 14. years. It is cut 4. times a year and yeilds 6000 ℔. of dry hay at the 4.  cuttings to the Setterie.—The territory in which the vin muscat de frontignan is made is about a league of 3000 toises long, and ¼ of a league broad. The soil is reddish and stony, often as much stone as soil. On the left it is a plain, on the right hills. There are made about 1000 pieces (of 250 bottles each) annually, of which 600 are of the first quality made on the coteaux. Of these Madame Soubeinan makes 200., M. Reboulle 90., M. Lambert, medecin de la faculté de Monpelier 60. M. Thomas notaire 50. M. Argilliers 50. M. Audibert 40. = 490. and there are some small proprietors who make small quantities. The 1st. quality is sold, brut, for 120.₶ the piece. But it is then thick, must have a winter and the fouet to render it potable and brilliant. The fouet is like a chocolate mill, the handle of iron, the brush of stiff hair. In bottles this wine costs 24.s the bottle &c. included. It is potable the April after it is made, is best that year, and after 10. years begins to have a pitchy taste resembling it to Malaga. It is not permitted to ferment more than half a day, because it would not be so liquorish. The best colour, and it’s natural one, is the amber. By force of whipping it is made white but loses flavor. There are but 2. or 3. peices a year, of red Muscat, made, there being but one vineyard of the red grape, which belongs to a baker called Pascal. This sells in bottles at 30.s the bottle included. Rondette, negociant en vin, Porte St. Bernard fauxbourg St. Germain à Paris, buys 300. pieces of the 1st. quality, every year. The coteaux yeild about half a piece to the Setterie, the plains a whole piece. The inferior quality is not at all esteemed. It is bought by the merchants of Cette, as is also the wine of Bezieres, and sold by them for Frontignan of 1st. quality. They sell 30,000 pieces a year under that name. The town of Frontignan marks it’s casks with a hot iron. An individual of that place, having two casks emptied, was offered 40.₶ for the empty cask by a merchant of Cette. The town of Frontignan contains about 2000 inhabitants. It is almost on the level of the ocean. Transportation to Paris is 15.₶ the quintal, and is 15 days going. The price of packages is about 8₶-8 the 100 bottles. A setterie of good vineyard sells for from 350.₶ to 500.₶ and rents for 50.₶ A labouring man hires at 150.₶ the year, and is fed and lodged: a woman at half as much. Wheat sells at 10.₶ the settier, which weighs 100. ℔. poids de table. They make some Indian corn here which is eaten by the poor. The olives do not extend Northward of this into the country above 12. or 15. leagues. In general the Olive country in Languedoc is about 15. leagues broad. More of the waste lands between Frontignan and Mirval are capable of culture: but it is a marshy  country very subject to fever and ague, and generally unhealthy. Thence arises, as is said, a want of hands.
Cette. There are in this town about 10,000 inhabitants. It’s principal commerce is wine. It furnishes great quantities of grape pomice for making verdigriese. They have a very growing commerce, but it is kept under by the privileges of Marseilles.
May 13. Agde. On the right of the Etang de Tau are plains of some width, then hills, in olives, vines, mulberry, corn and pasture. On the left a narrow sand bar separating the etang from the sea along which it is proposed to make a road from Cette to Agde. In this case the post would lead from Monpelier, by Cette and Agde to Bezieres, being leveller, and an hour, or an hour and a half nearer. Agde contains 6. or 8,000 inhabitants.
May 14. Bezieres. Rich plains in corn, St. foin and pasture; hills at a little distance to the right in olives, the soil both of hill and plain is red, going from Agde to Bezieres. But at Bezieres the country becomes hilly, and is in olives, corn, St. foin, pasture, some vines and mulberries.
May 15. Bezieres. Argilies. Le Saumal. From Argilies to Saumal are considerable plantations of vines. Those on the red hills to the right are said to produce good wine. No wood, no inclosures. There are sheep and good cattle. The Pyrenees are covered with snow. I am told they are so in certain parts all the year. [The Canal of Languedoc along which I now travel is 6. toises wide at bottom, and 10 toises at the surface of the water, which is 1. toise deep. The barks which navigate it are 70. and 80. feet long, and 17. or 18. f. wide. They are drawn by one horse, and worked by 2. hands, one of which is generally a woman. The locks are mostly kept by women, but the necessary operations are much too laborious for them.] The encroachments by the men on the offices proper for the women is a great derangement in the order of things. Men are shoemakers, tailors, upholsterers, staymakers, mantua makers, cooks, door-keepers, housekeepers, housecleaners, bedmakers. They coëffe the ladies, and bring them to bed: the women therefore, to live are obliged to undertake the offices which they abandon. They become porters, carters, reapers, wood cutters, sailors, lock keepers, smiters on the anvil, cultivators of the earth &c. Can we wonder if such of them as have a little beauty prefer easier courses to get their livelihood, as long as that beauty lasts? Ladies who employ men in the offices which should be reserved for their sex, are they not bawds in effect? For every man whom they thus employ, some girl, whose place he has taken, is driven to  whoredom.—[The passage of the eight locks at Bezieres, that is from the opening of the 1st. to the last gate, took 1. Hour 33’. The bark in which I go is about 35.f. long, drawn by one horse, and goes from 2. to 3. geographical miles an hour.] The canal yeilds abundance of carp and eel. I see also small fish resembling our perch and chub. Some plants of white clover, and some of yellow on the banks of the canal near Capestan; Santolina also and a great deal of a yellow Iris. [Met a raft of about 350 beams 40.f. long, and 12. or 15.I. diameter, formed into 14. rafts tacked together.] The extensive and numerous fields of St. foin, in general bloom, are beautiful.
May 16. Le Saumal. Marseillette. May 17. Marseillette. Carcassonne. [From Saumal to Carcassonne we have always the river Aube close on our left. This river runs in the valley between the Cevennes and Pyrenees, serving as the common receptacle for both their waters. It is from 50. to 150. yards wide, always rapid, rocky, and insusceptible of navigation. The canal passes in the side of the hills made by that river, overlooks the river itself, and it’s plains, and has it’s prospect ultimately terminated, on one side by mountains of rock overtopped by the Pyrenees, on the other by small mountains, sometimes of rock, sometimes of soil overtopped by the Cevennes. Marseillette is on a ridge which separates the river Aube from the etang de Marseillette. The canal, in it’s approach to this village, passes the ridge, and rides along the front overlooking the etang and the plains on it’s border; and having passed the village recrosses the ridge and resumes it’s general ground in front of the Aube.] The growth is corn, St. foin, pasture, vines, mulberries, willows, and olives.
May 18. Carcassonne. Castelnaudari. [Opposite to Carcassonne the canal receives the river Fresquel, about 30. yards wide, which is it’s substantial supply of water from hence to Beziers. From Beziers to Agde the river Orb furnishes it, and the Eraut from Agde to the etang de Thau. By means of the ecluse ronde at Agde the waters of the Eraut can be thrown towards Bezieres to aid those of the Orb as far as the ecluse de Porcaraigne, 9 geometrical miles. Where the Fresquel enters the canal there is, on the opposite side, a waste, to let off the superfluous waters. The horse-way is continued over this waste by a bridge of stone of 18 arches.] I observe them fishing in the canal with a skimming net of about 15. feet diameter, with which they tell me they catch carp. Flax in blossom. Neither strawberries nor peas yet at Carcassonne. The Windsor bean just come to table. From the ecluse  de la Lande we see the last olive trees near a metairée or farmhouse called la Lande. On a review of what I have seen and heard of this tree, the following seem to be it’s Northern limits. Beginning on the Atlantic, at the Pyrenees, and along them to the meridian of la Lande, or of Carcassonne: up that Meridian to the Cevennes, as they begin just there to raise themselves high enough to afford it shelter. Along the Cevennes to the parallel of 45.° latitude, and along that parallel (crossing the Rhone near the mouth of the Isere) to the Alps, thence along the Alps and Appenines to what parallel of latitude I know not. Yet here the tracing of the line becomes the most interesting. For from the Atlantic so far, we see this production the effect of shelter and latitude combined. But where does it venture to launch forth, unprotected by shelter, and by the mere force of latitude alone? Where for instance does it’s northern limit cross the Adriatic?—I learn that the olive tree resists cold to 8.° of Reaumur below the freezing point, which corresponds to 14° above zero, of Farenheit: and that the orange; resists to 4.° below freezing of Reaumur, which is 23.° above zero of Farenheit.
May 19. Castelnaudari. St. Feriol. Escamaze. Lampy. Some sheep and cattle. No inclosures. St. Feriol, Escamaze and Lampy are in the montagnes noires. The country almost entirely waste, some of it in shrubbery. The voute d’Escarmaze is of 135 yards. Round about Castelnaudari the country is hilly, as it has been constantly from Beziers. It is very rich. Where it is plain, or nearly plain, the soil is black: in general however it is hilly and reddish, and in corn. They cultivate a great deal of Indian corn here, which they call Millet. It is planted, but not yet up.
May 20. Castelnaudari. Naurouze. Villefranche. Baziege. [At Naurouze is the highest ground which the canal had to pass between the two seas. It became necessary then to find water still higher, and to bring it here. The river Fresquel heading by it’s two principal branches in the Montagnes noires, a considerable distance off to the Eastward, the springs of the most western one were brought together, and conducted to Naurouze, where it’s waters are divided, part furnishing the canal towards the ocean, the rest towards the Mediterranean, as far as the ecluse de Fresquel where, as has been before noted, the Lampy branch, and the Alzau, under the name of the Fresquel, enter.

 They have found that a lock of 6. pieds is best. However, 8 pieds is well enough. Beyond this it is bad. Monsr. Pin tells me of a lock of 30. pieds made in Sweden, of which it was impossible to open the gates. They therefore divided it into 4. locks. The small gates of the locks of this canal have six square pieds of surface. They tried the machinery of the jack for opening them. They were more easily opened, but very subject to be deranged, however strongly made. They returned therefore to the original wooden screw, which is excessively slow and laborious. I calculate that 5. minutes are lost at every bason by this screw, which on the whole number of basons is one eighth of the time necessary to navigate the canal: and of course, if a method of lifting the gate at one stroke could be found, it would reduce the passage from 8. to 7. days, and the freight equally. I suggested to Monsr. Pin and others a quadrantal gate turning on a pivot, and lifted by a lever like a pump handle, aided by a windlass and cord, if necessary. He will try it and inform me of the success. The price of transportation from Cette to Bordeaux thro’ the canal and Garonne isthe quintal: round by the streights of Gibraltar is.240. barks, the largest of 2200 quintals (or say in general of 100 tons) suffice to perform the business of this canal, which is stationary, having neither increased nor diminished for many years. When pressed, they can pass and repass between Thoulouse and Beziers in 14. days: but 16. is the common period. The canal is navigated 10½ months of the year; the other month and a half being necessary to lay it dry, cleanse it, and repair the works. This is done in July and August, when there would perhaps be a want of water.]
May 21. Baziege. Toulouse. The country continues hilly, but very rich. It is in mulberries, willows, some vines, corn, maize, pasture, beans, flax. A great number of chateaux and good houses in the neighborhood of the canal. The people partly in farm houses, partly in villages. I suspect that the farm houses are occupied by the farmer, while the labourers (who are mostly by the day) reside in the villages. Neither strawberries nor peas yet at Baziege or Toulouse. Near the latter are some feilds of yellow clover.
[At Toulouse the canal ends. It has four communications with the Mediterranean. 1. Through the ponds of Thau, Frontignan,  Palavas, Maguelone, and Manyo, the canal de la Radele aiguesmortes, le canal des salines de Pecair, and the arm of the Rhone called Bras de fer, which ends at Fourquet, opposite to Arles, and thence down the Rhone. 2. At Cette by a canal of a few hundred toises leading out of the etang de Thau into the sea. The vessels pass the etang, through a length of 9000 toises, with sails. 3. At Agde, by the river Eraut, 2500 toises. It has but 5. or 6. pieds of water at it’s mouth. It is joined to the canal at the upper part of this communication by a branch of a canal 270 toises long. 4. At Narbonne by a canal they are now opening, which leads from the great canal near the Aquaeduct of the river Cesse, 2600 toises, into the Aude. This new canal will have 5 lock-basons of about 12. pieds fall each. Then you are to cross the Aude very obliquely, and descend a branch of it 6000. toises through 4. lock basons to Narbonne, and from Narbonne down the same branch 1200. toises into the etang de Sigen, across that etang 4000 toises, issuing at an inlet, called the Grau de la nouvelle into the gulf of Lyons. But only vessels of 30. or 40. tons can enter this inlet. Of these 4. communications, that of Cette only leads to a deep sea-port, because the exit is there by a canal and not a river. Those by the Rhone, Eraut, and Aude are blocked up by bars at the mouths of those rivers.] It is remarkeable that all the rivers running into the Mediterranean are obstructed at their entrance by bars and shallows, which often change their position. This is the case with the Nile, the Tyber, the Po, the Lez, le Lyvron, the Orbe, the Gly, the Tech, the Tet &c. Indeed the formation of these bars seems not confined to the mouths of the rivers, tho’ it takes place at them more certainly. Along almost the whole of the coast, from Marseilles towards the Pyrenees, banks of sand are thrown up, parallel with the coast, which have insulated portions of the sea, that is, formed them into etangs, ponds, or sounds, through which here and there, narrow and shallow inlets only are preserved by the currents of the rivers. These sounds fill up in time with the mud and sand deposited in them by the rivers. Thus the etang de Vendres, navigated formerly by vessels of 60 tons, is now nearly filled up by the mud and sand of the Aude. The Vistre and Vidourle which formerly emptied themselves into the Gulf of Lyons, are now received by the etangs de Manjo and Aiguesmortes, that is to say, the part of the gulf of Lyons which formerly received, and still receives, those rivers; is now cut off from the sea by a bar of sand which has been thrown up in it, and has formed it into sounds. Other proofs that the land gains there on the sea are that  the towns of St. Gilles and Notre dame d’aspoets, formerly seaports, are now far from the sea, and that Aiguesmortes, where are still to be seen the iron rings to which vessels were formerly moored, and where St. Louis embarked for Palestine, has now in it’s vicinities only ponds which cannot be navigated, and communicates with the sea by an inlet, called Grau du roy, through which only fishing barks can pass. It is pretty well established that all the Delta of Egypt has been formed by the depositions of the Nile and the alluvions of the sea, and probable that that operation is still going on. Has this peculiarity of the Mediterranean any connection with the scantiness of it’s tides, which even at the Equinoxes, are of 2. or 3. feet only?
[An accurate state of the locks, of their distances from each other, of their fall of water, and of the number of basons to each.



Distance
Fall
Basons



toises
pi.
po.
li.



From Cette to the mouth of the canal at the Western end of the etang de Thau 9000 toises.







From the said mouth of the canal to the lock of Bagnat (the fall of which is 6 pi. 11 po.)
2533

1


 to the river Eraut
1530






 along the river to the entrance of the canal called Cassalet haut
603






 to the Round lock
199






Note. The Round lock forms a center between 3. branches of canal of different levels. 1. The Cassalet haut beforementioned, which is the highest. 2. The canal leading to Bezieres, which is 1 pi. 6 po. lower than the Cassalet haut. 3. The canal called Cassalet bas, leading to the port of Agde, 270 toises long, & 5 pi. 3 po. lower than the canal of Bezieres. At Agde, the waters of the river having shot over the bishop’s mill dam are almost in the level of the Mediterranean. It is from this fall they begin to calculate the height of the point of partition above the mediterannean. The ascent into the canal of Bezieres, as before mentioned is

 
5
3







Distance
Fall
Basons



toises
pi.
po.
li.



From the Round lock to   that of Portiragnes
6614
6
10

1.


 lock of Villeneuve
2297
6
6
3
1.


     Arieges
727
3


  1.


 to the entrance into the river Orb
2151
. .
. .
. .
  1.


  along the river and  across it to the canal  on the Western side
446






 to the lock of Notre-dame
113
13
8

1.


   Fonceranes
459
64
0
9
8


  Argent
27,532
6
4
6
1


  Pelaurier
1,321
15
2
0
2


  Ognon
1,408
17
5
4
2.


  Ons
344
9
11
3
1


  Jouars
1893
10
6
0
1


  Picherie
3267
13
8
1
2.


  l’Aiguille
1552
18
0
6
2


  St. Martin
919
17
9
11
2


  Fonfile
638
26
11
1
3


  Marseilette
1622
11
5
5
1.


  Trebes
4802
23
11
4
3


  Ville du Bert
2356
8
0
4
1.


  l’Eveque
410
9
5
6
1


  Fresquel
1958
4
3
7
1.


  Villody
1736
14
9
9
2.


  Foucaut
1800
19
5
3
3


  la Douce
792
9
3
0
1


  L’harmenis
708
12
0
0
1


  la Lande
158
16
2
3
2


  Ville seque
2544
6
7
7
1


  Beteil
3832
6
5
6
1


  Bram
2868
7
3
7
1


  Sauzens
633
7
11
10
1


  Villepinte
864
9
10
0
1


  Treboul
1958
9
9
5
1


  la Criminelle
715
10
3
0
1


  la Perrugue
257
6
2
0
1


  la Guerre
562
7
5
1
1


  St. Sernin
482
7
3
6
1


  Guillermin
306
8
10
9
1


  Vivier.
247
22
9
7
3


  Gaye
837
16
6
0
2


 St. Roch pres le bassin de  Castelnaudari
829
29
8
0
4


  la Planque.
2238
8
0
3
1


  la Domergue
633
7
7
4
1


  Laurens
628
20


3


  Roc
641
16
8
0
2






Distance
Fall
Basons



toises
pi.
po.
li.



 Medecis, where the canal attains  it’s whole height,  or point of partition
   378
 7
 10
  6
   1


 Sum of Distance, height, and number  of basons from the beginning of  the canal, at W. end of Thau
93,340
 581
  3
   
  74


 The canal then passes level by  Naurouse to the lock of Montferran,  where is the first descent
   2516
7
2
1
1


 From Montferran to Vignonet
2151
9
8
0
1


         Encassan
786
14
6
0
2


         Reneville
1498
8
3
9
1


          Gardouche
2102
6
0
0
1


          Laval
729
16
5
0
2


          Negra
2169
12
5
0
1


          Sanglier
1883
12
10
10
2


          Aiguevives
784
13
0
0
2


          Mongiscar
1638
12
8
8
2


          Vic
3864
7
6
0
1


          Castanet
864
15
1
0
2


          Bayard
6261
14
2
4
2


          Matabiore
166
6
7
4
1


          Roquets
640
14
9
7
2


          Biarnois
505
7
3
8
1


          de la Garronne at Toulouse
486
15
3
9
2


          to the Garonne, on a level
     64
     
     
     
     


 Sum of Distance, height and number  of basons from lock of  Monferran, point of partition
26,590
193
11
0
26


 


recapitulation







 From the Etang de thau to the middle  point of the highest water of the  canal
94,598
581
3
0
74


 From the same middle point to the  Garonne
 27,848
 193
 11
  0
  26


 Sum, from the Western end of the  etang de Thau to the Garonne.
122,446



100



The communication from the Western end of the canal to the ocean is by the river Garonne. This is navigated by flat boats of 800. quintals when the water is well but when it is scanty these boats can carry only 200. quintals till they get to the mouth of the Tarn. It has been proposed to open a canal that far from Toulouse along the right side of the river.]
May 22. Toulouse. 23. Agen. 24. Castres. Bordeaux. The Garonne and rivers emptying into it make extensive and rich plains, which are in mulberries, willows, corn, maize, pasture, beans and flax. The hills are in corn, maize, beans and a considerable proportion of vines. There seems to be as much maize as corn in this country. Of the latter there is more rye than wheat. The maize is now up, and about 3.I. high. It is sowed in rows 2f. or 2½f. apart, and is pretty thick in the row. Doubtless they mean to thin it. There is a great deal of a forage they call Farouche. It is a species of red trefoil, with few leaves, a very coarse stalk, and a cylindrical blossom of 2.I. length and ¾ I. diameter, consisting of floscules exactly as does that of the red clover. It seems to be a coarse food, but very plentiful. They say it is for their oxen. These are very fine, large and cream coloured. The services of the farm and of transportation are performed chiefly by them. A few horses and asses, but no mules. Even in the city of Bordeaux we see scarcely any beasts of draught but oxen. When we cross the Garonne at Langon we find the plains entirely of sand and gravel, and they continue so to Bordeaux. Where they are capable of any thing they are in vines, which are in rows 4. 5. or 6. feet apart, and sometimes more. Near Langon is Sauterne, where the best white wines of Bordeaux are made. The waste lands are in fern, furze, shrubbery and dwarf trees. The farmers live on their farms at Agen, Castres, Bordeaux. Strawberries and peas are come to table; so that the country on the canal of Languedoc seems to have later seasons than that East and West of it. What can be the cause? To the Eastward the protection of the Cevennes makes the warm season advance sooner. Does the neighborhood of the Mediterranean cooperate? And does that of the Ocean mollify and advance the season to the Westward? There are Ortolans at Agen, but none at Bordeaux. The buildings on the Canal and the Garonne are mostly of brick; the size of the bricks the same with that of the antient Roman brick as seen in the remains of their buildings in this country. In those of a circus at Bordeaux, considerable portions of which are standing, I measured the bricks and found them 19. or 20. inches long, 11. or 12. inches wide, and from 1½  to 2 inches thick. Their texture as fine, compact and solid as that of porcelaine. The bricks now made, tho’ of the same dimensions, are not so fine. They are burnt in a kind of furnace, and make excellent work. The elm tree shews itself at Bordeaux peculiarly proper for being spread flat for arbours. Many are done in this way on the quay des Charterons. Strawberries, peas, and cherries at Bordeaux.
May 24. 25. 26. 27. 28. Bordeaux. The cantons in which the most celebrated wines of Bordeaux are made are Medoc down the river, Grave adjoining the city and the parishes next above; all on the same side of the river. In the first is made red wine principally, in the two last, white. In Medoc they plant the vines in cross rows of 3½ pieds. They keep them so low that poles extended along the rows one way, horizontally, about 15. or 18.I. above the ground, serve to tye the vines to, and leave the cross row open to the plough. In Grave they set the plants in quincunx, i.e. in equilateral triangles of 3½ pieds every side; and they stick a pole of 6. or 8. feet high to every vine separately. The vine stock is sometimes 3. or 4.f. high. They find these two methods equal in culture, duration, quantity and quality. The former however admits the alternative of tending by hand or with the plough. The grafting of the vine, tho a critical operation, is practised with success. When the graft has taken, they bend it into the earth and let it take root above the scar. They begin to yeild an indifferent wine at 3. years old, but not a good one till 25. years, nor after 80, when they begin to yield less, and worse, and must be renewed. They give three or four workings in the year, each worth 70.₶ or 75.₶, the journal, which is of 840. square toises, and contains about 3000 plants. They dung a little in Medoc and Grave, because of the poverty of the soil; but very little; as more would affect the wine. The journal yeilds, communibus annis, about 3. pieces of 240. or 250 bottles each. The vineyards of first quality are all worked by their proprietors. Those of the 2d. rent for 300.₶ the journal: those of the 3d. at 200.₶ They employ a kind of overseer at four or five hundred livres the year, finding him lodging and drink; but he feeds himself. He superintends and directs, but is expected to work but little. If the proprietor has a garden the overseer tends that. They never hire labourers by the year. The day wages for a man are 30. sous, a woman’s 15. sous, feeding themselves. The women make the bundles of sarment, weed, pull off the snails, tie the vines, gather the grapes. During the vintage they are paid high and fed well.

Of Red Wines, there are 4. vineyards of first quality, viz. 1. Chateau Margau, belonging to the Marquis d’Agicourt, who makes about 150. tonneaux of 1000 bottles each. He has engaged to Jernon a merchant. 2. La Tour de scur, en Saint Lambert, belonging to Monsieur Mirosmenil, who makes 125. tonneaux. 3. Hautbrion, belonging ⅔ to M. le comte de Femelle, who has engaged to Barton a merchant, the other third to the Comte de Toulouse at Toulouse. The whole is 75. tonneaux. 4. Chateau de la Fite, belonging to the President Pichard at Bordeaux, who makes 175 tonneaux. The wines of the three first are not in perfection till 4 years old. Those [of] de la Fite, being somewhat lighter, are good at 3 years, that is, the crop of 1786 is good in the spring of 1789. These growths, of the year 1783 sell now at 2000.₶ the tonneau, those of 1784, on account of the superior quality of that vintage, sell at 2400,₶ those of 1785 at 1800,₶ those of 1786 at 1800,₶ tho they sold at first for only 1500.₶ Red Wines of the 2d. quality are Rozan belonging to Madame de Rozan, Dabbadie, ou Lionville, la Rose, Quirouen, Durfort; in all 800 tonneaux, which sell at 1000.₶ new. The 3d. class are Calons, Mouton, Gassie, Arboete, Pontette, de Terme, Candale; in all, 2000 tonneaux at 8 or 900.₶ After these they are reckoned common wines and sell from 500.₶ down to 120.₶ the ton. All red wines decline after a certain age, losing colour, flavour, and body. Those of Bordeaux begin to decline at about 7. years old.
 Of White Wines, those made in the canton of Grave are most esteemed at Bordeaux. The best crops are 1. Pontac, which formerly belonged to M. de Pontac, but now to M. de Lamont. He makes 40. tonneaux which sell at 400.₶ new. 2. St. Brise, belonging to M. de Pontac, 30 tonneaux at 350.₶ 3. De Carbonius, belonging to the Benedictine monks, who make 50 tonneaux, and never selling till 3. or 4. years old, get 800.₶ the tonneau. Those made in the three parishes next above Grave, and more esteemed at Paris are 1. SAUTERNE. The best crop belongs to M. Diquem at Bordeaux, or to M. de Salus his son in law. 150. tonneaux at 300.₶ new and 600.₶ old. The next best crop is M. de Fillotte’s 100. tonneaux sold at the same price. 2. PRIGNAC. The best is the President du Roy’s at Bordeaux. He makes 175 tonneaux, which sell at 300.₶ new, and 600.₶ old. Those of 1784, for their extraordinary quality sell at 800.₶ 3. Barsac. The best belongs to the President Pichard, who makes 150. tonneaux at 280.₶ new and 600.₶ old. Sauterne is the pleasantest; next Prignac, and lastly Barsac; but Barsac is the strongest; next Prignac, and lastly Sauterne;  and all stronger than Grave. There are other good crops made on the same paroisses of Sauterne, Prignac, and Barsac; but none as good as these. There is a Virgin wine, which tho’ made of a red grape, is of a light rose colour, because, being made without pressure the colouring matter of the skin does not mix with the juice. There are other white wines from the preceding prices down to 75.₶ In general the white wines keep longest. They will be in perfection till 15. or 20. years of age. The best vintage now to be bought is of 1784, both of red and white. There has been no other good year since 1779.
The celebrated vineyards beforementioned are plains, as is generally the canton of Medoc, and that of Grave. The soil of Hautbrion particularly, which I examined, is a sand, in which is near as much round gravel or small stone, and a very little loam: and this is the general soil of Medoc. That of Pontac, which I examined also, is a little different. It is clayey, with a fourth or fifth of fine rotten stone; and of 2. feet depth it becomes all a rotten stone. M. de Lamont tells me he has a kind of grape without seeds, which I did not formerly suppose to exist, but I saw at Marseilles dried raisins from Smyrna, without seeds. I see in his farm at Pontac some plants of white clover and a good deal of yellow; also some small peach trees in the open ground. The principal English wine merchants at Bordeaux are Jernon, Barton, Johnston, Foster, Skinner, Copinger and McCartey. The chief French wine merchants are Feger, Nerac, Brunneau, Jauge, and du Verget. Desgrands, a wine broker, tells me they never mix the wines of first quality: but that they mix the inferior ones to improve them. The smallest wines make the best brandy. They yield about a fifth or sixth.
May 28. 29. From Bordeaux to Blaye the country near the river is hilly, chiefly in vines, some corn some pasture. Further out are plains, boggy and waste. The soil in both cases clay and grit. Some sheep on the waste. To Etauliere we have sometimes boggy plains, sometimes waving grounds and sandy, always poor, generally waste in fern and furze, with some corn however interspersed. To Mirambeau and St. Genis it is hilly, poor and mostly waste. There is some corn and maize however, and better trees than usual. Towards Pons it becomes a little red, mostly rotten stone. There are vines, corn, and maize, which is up. At Pons we approach the Charenton: the country becomes better, a blackish mould mixed with a rotten chalky stone, a great many vines, corn, maize and farouche. From Lajart to Saintes and Rochefort the soil is reddish, it’s foundation a chalky rock at about a foot  depth, in vines, corn, maize, clover, lucerne and pasture. There are more and better trees than I have seen in all my journey; a great many apple and cherry trees. Fine cattle, and many sheep.
May 30. From Rochefort to Le Rocher it is sometimes hilly and red with a chalky foundation, midling good in corn, pasture, and some waste. Sometimes it is reclaimed marsh in clover and corn, except the parts accessible to the tide which are in wild grass. About Rochelle it is a low plain. Towards Usseau and half way to Marans level highlands, red, mixed with an equal quantity of broken chalk, mostly in vines, some corn and pasture: then to Marans and half way to St. Hermines it is reclaimed marsh, dark, tolerably good and all in pasture: there we rise to plains a little higher, red, with a chalky foundation boundless to the eye and altogether in corn and maize. May 31. At St. Hermines the country becomes very hilly, a red clay mixed with chalky stone, generally waste in furze and broom, with some patches of corn and maize and so it continues to Chantenay, and St. Fulgent. Thro the whole of this road from Bordeaux are frequent hedge rows and small patches of forest wood, not good, yet better than I had seen in the preceding part of my journey. Towards Montaigu the soil mends a little, the cultivated parts in corn and pasture, the uncultivated in broom. It is in very small inclosures of ditch and quickset. On approaching the Loire to Nantes the country is leveller, the soil from Rochelle to this place may be said to have been sometimes red, but oftener grey and always on a chalky foundation. The last census, of about 1770. made 120,000 inhabitants at Nantes. They conjecture there are now 150,000 which equals it to Bordeaux.
June 1. 2. The country from Nantes to Lorient is very hilly and poor, the soil grey. Nearly half is waste, in furze and broom, among which is some poor grass. The cultivated parts are in corn, some maize, a good many apple trees, no vines. All is in small inclosures of quick hedge and ditch. There are patches and hedgerows of forest wood, not quite deserving the name of timber. The people are mostly in villages, they eat rye bread and are ragged. The villages announce a general poverty as does every other appearance. Women smite on the anvil, and work with the hoe, and cows are yoked to labour. There are great numbers of cattle, insomuch that butter is their staple. Neither asses nor mules, yet it is said that the fine mules I have met with on my journey are raised in Poictou. There are but few chateaux here. I observe mill ponds, and hoes with long handles. Have they not, in common with us, derived  these from England, of which Bretagne is probably a colony? Lorient is supposed to contain 25,000 inhabitants. They tell me here that to make a reasonable profit on potash and pearl ash, as bought in America, the former should sell at 30.₶ the latter 36.₶ the quintal. Of turpentine they make no use in their vessels. Bayonne furnishes pitch enough. But tar is in demand, and ours sells well. The tower of Lorient is 65. pi. above the level of the sea, 120. pi. high, 25. pi. diameter; the stairs 4. feet radius, and cost 30,000.₶ besides the materials of the old tower.
 June 3. 4. 5. The country and productions from Lorient to Rennes, and Rennes to Nantes, are precisely similar to those from Nantes to Lorient. About Rennes it is somewhat leveller, perhaps less poor, and almost entirely in pasture. The soil always grey. Some small separate houses which seem to be the residence of labourers, or very small farmers; the walls frequently of mud, and the roofs generally covoured with slate. Great plantations of walnut, and frequent of pine. Some apple trees and sweet briar still in bloom, and broom generally so. I have heard no nightingale since the last day of May. There are gates in this country made in the form here represented. The top rail of the gate overshoots backwards the hind post so as to counterpoise the gate and prevent it’s swagging.
Nantes. Vessels of 8.f. draught only can come to Nantes. Those which are larger lie at Point boeuf, 10 leagues below Nantes, and 5. leagues above the mouth of the river. There is a continued navigation from Nantes to Paris thro’ the Loire, the canal de Briare and the Seine. Carolina rice is preferred to that of Lombardy for the Guinea trade because it requires less water to boil it.
June 6. 7. 8. Nantes. Ancenis. Angers. Tours. Ascending the Loire from Nantes, the road, as far as Angers, leads over the hills, which are grey, oftener below than above mediocrity, and in corn, pasture, vines, some maise, flax and hemp. There are no waste lands. About the limits of Bretagne and Anjou, which are between Loriottiere and St. George, the lands change for the better. Here and there we get views of the plains on the Loire, of some extent and good appearance, in corn and pasture. After passing Angers, the road is raised out of the reach of inundations, so as at the same time to ward them off from the interior plains. It passes generally along the river side; but sometimes leads thro’ the plains, which, after we pass Angers, become extensive and good, in corn, pasture, some maize, hemp, flax, peas and beans; many willows also, poplars and walnuts. The flax is near ripe. Sweetbriar in general  bloom. Some broom here still, on which the cattle and sheep browze in winter and spring when they have no other green food: and the hogs eat the blossoms and pods in spring and summer. This blossom, tho’ disagreeable when smelt in a small quantity, is of delicious fragrance when there is a whole field of it. There are some considerable vineyards in the river plains, just before we reach les trois volées, (which is at the 136th. mile stone) and after that, where the hills on the left come into view, they are mostly in vines. Their soil is clayey and stoney, a little reddish and of Southern aspect. The hills on the other side of the river, looking to the North, are not in vines. There is very good wine made on these hills; not equal, indeed to the Bordeaux of best quality, but to that of good quality, and like it. It is a great article of exportation from Anjou and Touraine, and probably is sold abroad under the name of Bordeaux. They are now mowing the first crop of hay. All along both hills of the Loire is a mass of white stone, not durable, growing black with time, and so soft that the people cut their houses out of the solid with all the partitions, chimnies, doors &c. The hill sides resemble coney burrows, full of inhabitants. The borders of the Loire are almost a continued village. There are many chateaux, many cattle, sheep, and horses; some asses.
Tours is at the 119th. mile stone. Being desirous of enquiring here into a fact stated by Voltaire in his Questions encyclopediques. art. Coquilles, relative to the growth of shells unconnected with animal bodies at the chateau of Monsr. de la Sauvagiere near Tours, I called on M. Gentil premier Secretaire de l’Intendance, to whom the Intendant had written on my behalf at the request of the Marquis de Chastellux. I stated to him the fact as advanced by Voltaire and found he was, of all men, the best to whom I could have addressed myself. He told me he had been in correspondence with Voltaire on that very subject, and was perfectly acquainted with M. de la Sauvagiere, and the Faluniere where the fact is said to have taken place. It is at the Chateau de Grille mont, 6. leagues from Tours on the road to Bordeaux, belonging now to M. d’Orçai. He sais that de la Sauvagiere was a man of truth, and might be relied on for whatever facts he stated as of his own observation: but that he was overcharged with imagination, which, in matters of opinion and theory, often led him beyond his facts: that this feature in his character had appeared principally in what he wrote on the antiquities of Touraine: but that as to the fact in question he believed him. That he himself indeed had not watched the same  identical shells, as Sauvagiere had done, growing from small to great: but that he had often seen such masses of those shells of all sizes, from a point to full size, as to carry conviction to his mind that they were in the act of growing: that he had once made a collection of shells for the Emperor’s cabinet, reserving duplicates of them for himself; and that these afforded proofs of the same fact: that he afterwards gave those duplicates to a M. du Verget, a physician of Tours of great science and candour, who was collecting on a larger scale, and who was perfectly in sentiment with M. de la Sauvagiere: that not only the Faluniere, but many other places about Tours, would convince any unbiassed observer that shells are a fruit of the earth, spontaneously produced: and he gave me a copy of de la Sauvagiere’s Recueil de dissertations, presented him by the author, wherein is one Sur la vegetation spontanée des coquilles du chateau des Places. So far I repeat from him. What are we to conclude? That we have not materials enough yet to form any conclusion. The fact stated by Sauvagiere is not against any law of nature, and is therefore possible: but it is so little analogous to her habitual processes that, if true, it would be extraordinary: that, to command our belief therefore, there should be such a suite of observations as that their untruth would be more extraordinary than the existence of the fact they affirm. The bark of trees, the skin of fruits and animals, the feathers of birds receive their growth and nutriment from the internal circulation of a juice thro’ the vessels of the individual they cover. We conclude from analogy then that the shells of the testaceous tribe receive also their growth from a like internal circulation. If it be urged that this does not exclude the possibility of a like shell being produced by the passage of a fluid thro the pores of the circumjacent body, whether of earth, stone, or water; I answer that it is not within the usual oeconomy of nature to use two processes for one species of production. While I withold my assent however from this hypothesis, I must deny it to every other I have ever seen by which their authors pretend to account for the origin of shells in high places. Some of these are against the laws of nature and therefore impossible: and others are built on positions more difficult to assent to than that of de la Sauvagiere. They all suppose these shells to have covered submarine animals, and have then to answer the question How came they 15,000 feet above the level of the sea? and they answer it by demanding what cannot be conceded. One therefore who had rather have no opinion, than a false one, will suppose this question one of those beyond the investigation of human sagacity;  or wait till further and fuller observations enable him to decide it.
 Chanteloup. I heard a nightingale to-day at Chanteloup. The gardener sais it is the male, who alone sings, while the female sits; and that when the young are hatched, he also ceases. In the Boudoir at Chanteloup is an ingenious contrivance to hide the projecting steps of a stair-case. 3 steps were of necessity to project into the Boudoir. They are therefore made triangular steps; and instead of being rested on the floor as usual, they are made fast at their broad end to the stair door, swinging out and in with that. When it shuts, it runs them under the other steps; when open, it brings them out to their proper place. In the kitchen garden are three pumps worked by one horse. The pumps are placed in an equilateral triangle, each side of which is about 35.f. In the center is a post 10. or 12.f. high and 1.f. diameter. In the top of this enters the bent end of a lever thus  of about 12. or 15.f. long with a swingle tree at the other end. About 3.f. from the bent end it receives, on a pin, three horizontal bars of iron, which at their other end lay hold of one corner of a quadrantal crank (like a bell crank) moving in a vertical plane, to the other corner of which is hooked the vertical handle of the pump: thus  This crank turns on it’s point as a center, by a pin or pivot passing thro’ it at (a), the horse moving the lever horizontally  in a circle; every point in the lever describes a horizontal circle. That which receives the three bars at (b) in the diagram, describes a circle of 6.f. diameter. It gives a stroke then of 6.f. to the handle of each pump, at each revolution.
Blois. Orleans. June 9. 10. At Blois the road leaves the river, and traverses the hills, which are mostly reddish, sometimes grey, good enough, in vines, corn, St. foin. From Orleans to the river Juines at Estampes, it is a continued plain of corn and St. foin, tolerably good, sometimes grey, sometimes red. From Estampes to Estrechy the country is mountainous and rocky, resembling that of Fontainebleau. Qu. if it may not be the same vein?

   
   It is a principal produce of the island of Cherso, in lat. 45¼.° 3.Fortis.c.8.



   
   Les orangers et les Amandiers ne resistent point à un froid de 5° audessous de la glace lorsqu’il survient aprés la pluie ou le degel. Journ. Par. 1789. Jan. 6.


